EXHIBIT 10.11

 

Buffalo Wild Wings® Franchise Agreement Authorized Location:

 

--------------------------------------------------------------------------------

Street

 

--------------------------------------------------------------------------------

City    State                  Zip Code Effective Date:

 

--------------------------------------------------------------------------------

(To be completed by us)



--------------------------------------------------------------------------------

—TABLE OF CONTENTS—

 

BUFFALO WILD WINGS® FRANCHISE AGREEMENT

 

SECTION

--------------------------------------------------------------------------------

   PAGE


--------------------------------------------------------------------------------

1.

   DEFINITIONS    1

2.

   GRANT OF LICENSE    3

3.

   TRADEMARK STANDARDS AND REQUIREMENTS    5

4.

   TERM AND RENEWAL    6

5.

   FACILITY STANDARDS AND MAINTENANCE    6

6.

   PRODUCTS AND OPERATIONS STANDARDS AND REQUIREMENTS    11

7.

   PERSONNEL AND SUPERVISION STANDARDS    16

8.

   ADVERTISING    17

9.

   FEES, REPORTING AND AUDIT RIGHTS    18

10.

   YOUR OTHER OBLIGATIONS; NONCOMPETE COVENANTS    21

11.

   TRANSFER OF FRANCHISE    23

12.

   DISPUTE RESOLUTION    27

13.

   DEFAULT AND TERMINATION    28

14.

   POST-TERM OBLIGATIONS    30

15.

   GENERAL PROVISIONS    31     

APPENDICES

    

A.

   Trademarks     

B.

   Designated Area     

C.

   Addendum to Lease     

D.

   Electronic Transfer of Funds Authorization     

E.

   Gift Cards Participation Agreement     

F.

   Enrollment Form and Portal Terms and Conditions     



--------------------------------------------------------------------------------

BUFFALO WILD WINGS® FRANCHISE AGREEMENT

 

This Franchise Agreement is made this      day of                     , 200_
between BUFFALO WILD WINGS INTERNATIONAL, INC., an Ohio corporation with its
principal business located at 1600 Utica Avenue South, Suite 700, Minneapolis,
Minnesota 55416 (“we” or “us”), and                             , a(n)
                             whose principal business address is
                                     (“franchisee” or “you”). If the franchisee
is a corporation, partnership, limited liability company or other legal entity,
certain provisions to this Agreement also apply to its owners.

 

RECITALS

 

A. Our parent company has developed a unique system for video entertainment
oriented, fast casual restaurants that feature chicken wings, sandwiches, unique
food service and other products, beverages and services using certain standards
and specifications;

 

B. Many of the food and beverage products are prepared according to specified
recipes and procedures, some of which include proprietary sauces and mixes.

 

C. Our parent company owns the BUFFALO WILD WINGS® Trademark and other
trademarks used in connection with the operation of a BUFFALO WILD WINGS
restaurant;

 

D. Our parent company has granted to us the right to sublicense the right to
develop and operate BUFFALO WILD WINGS restaurants; and

 

E. You desire to develop and operate a BUFFALO WILD WINGS restaurant and we, in
reliance on your representations, have approved your franchise application.

 

In consideration of the foregoing and the mutual covenants and consideration
below, you and we agree as follows:

 

DEFINITIONS

 

1. For purposes of this Agreement, the terms below have the following
definitions:

 

A. “Control Person” means the individual who has the authority to, and does in
fact, actively direct your business affairs in regard to the Restaurant, is
responsible for overseeing the general management of the day-to-day operations
of the Restaurant and has authority to sign on your behalf on all contracts and
commercial documents. The Control Person is identified on the Ownership and
Management Addendum attached to this Agreement, provided, however, that the
Control Person must be approved by us in writing prior to being appointed by
you, and we may revoke our approval at any time, in which case (i) the
disapproved Control Person may not be the Control Person for any BUFFALO WILD
WINGS restaurant operated by you and (ii) you must, with our prior written
approval, appoint a new Control Person within 30 days from the date we revoked
our approval for your prior Control Person, and your new Control Person must be
fully trained immediately.

 

B. “Gross Sales” includes the total revenues and receipts from the sale of all
products, services and merchandise sold in your Restaurant whether under any of
the Trademarks or otherwise, including any cover charges or fees, vending or
similar activities in your Restaurant or on its premises as well as all license
and use fees. Gross Sales excludes sales taxes.

 

- 1 -



--------------------------------------------------------------------------------

C. “Menu Items” means the chicken wings, sandwiches and other products and
beverages prepared according to our specified recipes and procedures, as we may
modify and change them from time to time.

 

D. “Principal Owner” means any person or entity who, now or hereafter, directly
or indirectly owns a 10% or greater interest in the franchisee when the
franchisee is a corporation, limited liability company, partnership, or a
similar entity. However, if we are entering into this Agreement totally or
partially based on the financial qualifications, experience, skills or
managerial qualifications of any person or entity who directly or indirectly
owns less than a 10% interest in the franchisee, that person or entity may, in
our sole discretion, be considered a Principal Owner for all purposes under this
Agreement. In addition, if the franchisee is a partnership entity, then each
person or entity who, now or hereafter is or becomes a general partner is a
Principal Owner, regardless of the percentage ownership interest. If the
franchisee is one or more individuals, each individual is a Principal Owner of
the franchisee. Each franchisee must have at least one Principal Owner. Your
Principal Owner(s) are identified on the Ownership and Management Addendum
attached to this Agreement. Every time there is a change in the persons who are
your Principal Owners, you must, within 10 days from the date of each such
change, update the Ownership and Management Addendum. As used in this Agreement,
any reference to Principal Owner includes all Principal Owners.

 

E. “Restaurant” means the BUFFALO WILD WINGS Restaurant you develop and operate
pursuant to this Agreement.

 

F. “System” means the BUFFALO WILD WINGS System, which consists of distinctive
food and beverage products prepared according to special and confidential
recipes and formulas with unique storage, preparation, service and delivery
procedures and techniques, offered in a setting of distinctive exterior and
interior layout, design and color scheme, signage, furnishings and materials and
using certain distinctive types of facilities, equipment, supplies, ingredients,
business techniques, methods and procedures together with sales promotion
programs, all of which we may modify and change from time to time.

 

G. “Trademarks” means the BUFFALO WILD WINGS Trademark and Service Mark that
have been registered in the United States and elsewhere and the trademarks,
service marks and trade names set forth on Appendix A, as we may modify and
change from time to time, and the trade dress and other commercial symbols used
in the Restaurant. Trade dress includes the designs, color schemes and image we
authorize you to use in the operation of the Restaurant from time to time.

 

H. “Unit General Manager” means the individual who (i) personally invests his or
her full time and attention and devotes his or her best efforts to the
on-premises general management of the day-to-day operations of the Restaurant,
(ii) meets our prior restaurant or retail management experience requirements,
and (iii) does not participate in the active operation or management of any
business other than the Restaurant. The Unit General Manager must be appointed
at least 60 days prior to the Restaurant opening, fully trained 20 days prior to
the Restaurant opening and is or will be identified on the Ownership and
Management Addendum attached to this Agreement, provided, however, that the Unit
General Manager must be approved by us in writing prior to being appointed by
you, and we may revoke our approval at any time, in which case (i) the
disapproved Unit General Manager may not be the Unit General Manager for any
BUFFALO WILD WINGS restaurant operated by you and (ii) you must, with our prior
written approval, appoint a new Unit General Manager within 30 days from the
date we revoked our approval for your prior Unit General Manager, and your new
Unit General Manager must be fully trained immediately.

 

- 2 -



--------------------------------------------------------------------------------

GRANT OF LICENSE

 

2. The following provisions control with respect to the license granted
hereunder:

 

A. Authorized Location. We grant to you the right and license to establish and
operate a retail Restaurant identified by the BUFFALO WILD WINGS Trademarks or
such other marks as we may direct, to be located at
                                                                              
or a location to be designated within 90 days from the date of this Agreement
(the “Authorized Location”). When a location has been designated by you and
approved by us, it will become part of this subparagraph 2.A as if originally
stated. If an Authorized Location is not designated by you and approved by us
within 90 days from the date of this Agreement, we have the right to declare
this Agreement null and void without the return of any Initial Franchise Fee or
other amounts paid to us. You accept the license and undertake the obligation to
operate the Restaurant at the Authorized Location using the Trademarks and the
System in compliance with the terms and conditions of this Agreement.

 

B. Designated Area. You must locate and operate the Restaurant at an Authorized
Location within the area described in Appendix B (the “Designated Area”). We and
our affiliates will not locate and operate or grant to anyone else a franchise
to locate and operate a BUFFALO WILD WINGS restaurant within the Designated Area
so long as this Agreement is in effect, except as provided in subparagraph 2.D.
You do not have any right to sublicense or subfranchise within or outside of the
Designated Area and do not have the right to operate more than one Restaurant
within the Designated Area.

 

C. Opening. You agree that the Restaurant will be open and operating in
accordance with the requirements of subparagraph 5.A within (i) 240 days from
the date of this Agreement if the Restaurant is located within an end cap,
shopping mall, Special Site or other similar location, or (ii) 365 days from the
date of this Agreement if the Restaurant is a free-standing building, unless in
either case we authorize in writing an extension of time. Notwithstanding the
foregoing, if you are entering this Agreement pursuant to an Area Development
Agreement executed between you and us, you agree to open the Restaurant by the
date stated in the Area Development Agreement. If you fail to have your
Restaurant open and in operation according to the provisions of this
subparagraph 2.C, we will have the right to terminate this Agreement without
opportunity to cure pursuant to subparagraph 13.B.2.

 

D. Nonexclusivity; Our Reservation of Rights. The license is limited to the
right to develop and operate one Restaurant at the Authorized Location located
in the Designated Area, and does not include (i) any right to sell products and
Menu Items identified by the Trademarks at any location other than the
Authorized Location, except for authorized catering and delivery services as
noted in subparagraph 2.E, or through any other channels or methods of
distribution, including the internet (or any other existing or future form of
electronic commerce), (ii) any right to sell products and Menu Items identified
by the Trademarks to any person or entity for resale or further distribution, or
(iii) any right to exclude, control or impose conditions on our development of
future franchised, company or affiliate owned restaurants at any time or at any
location.

 

You acknowledge and agree that (i) we and our affiliates have the right to
operate or franchise within the Designated Area one or more facilities selling,
for dine in or take out, all or some of the Menu Items, using the Trademarks or
any other trademarks, service marks or trade

 

- 3 -



--------------------------------------------------------------------------------

names, without compensation to any franchisee, provided, however, that such
facilities shall not have an interior area larger than 2,400 square feet and
shall not have seating capacity for more than 48 people; (ii) we and our
affiliates have the right outside of the Designated Area to grant other
franchises or develop and operate company or affiliate owned BUFFALO WILD WINGS
restaurants and offer, sell or distribute any products or services associated
with the System (now or in the future) under the Trademarks or any other
trademarks, service marks or trade names or through any distribution channel or
method, all without compensation to any franchisee; (iii) the consumer service
area or trade area of another BUFFALO WILD WINGS restaurant may overlap with
your Designated Area; and (iv) we and our affiliates have the right to operate
and franchise others the right to operate restaurants or any other business
within and outside the Designated Area under trademarks other than the BUFFALO
WILD WINGS Trademarks, without compensation to any franchisee, except that our
operation of, or association or affiliation with, restaurants (through
franchising or otherwise) in the Designated Area that compete with BUFFALO WILD
WINGS restaurants in the video entertainment oriented, fast casual restaurant
segment will only occur through some form of merger or acquisition with an
existing restaurant chain.

 

In addition, we and our affiliates have the right to offer, sell or distribute,
within the Designated Area, any frozen, pre-packaged items or other products or
services associated with the System (now or in the future) or identified by the
Trademarks, or any other trademarks, service marks or trade names, except for
Prohibited Items (as defined below), through any distribution channels or
methods, without compensation to any franchisee. The distribution channels or
methods include, without limitation, grocery stores, club stores, convenience
stores, wholesale, hospitals, clinics, health care facilities, business or
industry locations (e.g. manufacturing site, office building), military
installations, military commissaries or the internet (or any other existing or
future form of electronic commerce). The Prohibited Items are the following
items that we will not sell in the Designated Area through other distribution
channels or methods: any retail food service Menu Items that are cooked or
prepared to be served to the end user or customer for consumption at the retail
location (unless sold at the limited seating facilities referenced in
subparagraph (i) of the paragraph above). For example, chicken wings cooked and
served to customers at a grocery store or convenience store would be a
Prohibited Item, but the sale of frozen or pre-packaged chicken wings at a
grocery store or convenience store would be a permitted form of distribution in
the Designated Area.

 

Further, you acknowledge that certain locations within the Designated Area are
by their nature unique and separate in character from sites generally developed
as BUFFALO WILD WINGS restaurants. As a result, you agree that the following
locations (“Special Sites”) are excluded from the Designated Area and we have
the right, subject to our then-current Special Sites Impact Policy, to develop
or franchise such locations: (1) military bases; (2) public transportation
facilities; (3) sports facilities, including race tracks; (4) student unions or
other similar buildings on college or university campuses; (5) amusement and
theme parks; and (6) community and special events.

 

E. Catering and Delivery. You may not engage in catering and delivery services
and activities within or outside of the Designated Area, unless we authorize you
in writing, as further described in subparagraph 6.L. We and our affiliate
companies will not engage in catering and delivery services and activities in
the Designated Area; however, we have no obligation to enforce similar covenants
against any other franchisee.

 

- 4 -



--------------------------------------------------------------------------------

TRADEMARK STANDARDS AND REQUIREMENTS

 

3. You acknowledge and agree that the Trademarks are our parent company’s
property and it has licensed the use of the Trademarks to us with the right to
sublicense to others. You further acknowledge that your right to use the
Trademarks is specifically conditioned upon the following:

 

A. Trademark Ownership. The Trademarks are our parent company’s valuable
property, and it is the owner of all right, title and interest in and to the
Trademarks and all past, present or future goodwill of the Restaurant and of the
business conducted at the Authorized Location that is associated with or
attributable to the Trademarks. Your use of the Trademarks will inure to our
parent company’s benefit. You may not, during or after the term of this
Agreement, engage in any conduct directly or indirectly that would infringe
upon, harm or contest our parent company’s rights in any of the Trademarks or
the goodwill associated with the Trademarks, including any use of the Trademarks
in a derogatory, negative, or other inappropriate manner in any media, including
but not limited to print or electronic media.

 

B. Trademark Use. You may not use, or permit the use of, any trademarks, trade
names or service marks in connection with the Restaurant except those set forth
in Appendix A or except as we otherwise direct in writing. You may use the
Trademarks only in connection with such products and services as we specify and
only in the form and manner we prescribe in writing. You must comply with all
trademark, trade name and service mark notice marking requirements. You may use
the Trademarks only in association with products and services approved by us and
that meet our standards or requirements with respect to quality, mode and
condition of storage, production, preparation and sale, and portion and
packaging.

 

C. Restaurant Identification. You must use the name BUFFALO WILD WINGS GRILL &
BAR as the trade name of the Restaurant and you may not use any other mark or
words to identify the Restaurant without our prior written consent. You may not
use any of the words BUFFALO, WILD or WINGS or any of the other Trademarks as
part of the name of your corporation, partnership, limited liability company or
other similar entity. You may use the Trademarks on various materials, such as
business cards, stationery and checks, provided you (i) accurately depict the
Trademarks on the materials as we describe in our style guide, (ii) include a
statement on the materials indicating that the business is independently owned
and operated by you, (iii) do not use the Trademarks in connection with any
other trademarks, trade names or service marks unless we specifically approve in
writing prior to such use, and (iv) make available to us, upon our request, a
copy of any materials depicting the Trademarks. You must post a prominent sign
in the Restaurant identifying you as a BUFFALO WILD WINGS franchisee in a format
we deem reasonably acceptable, including an acknowledgment that you
independently own and operate the Restaurant and that the BUFFALO WILD WINGS
Trademark is owned by our parent company and your use is under a license we have
issued to you. All your internal and external signs must comply at all times
with our outdoor/indoor guidelines and practices, as they are modified from time
to time.

 

D. Litigation. In the event any person or entity improperly uses or infringes
the Trademarks or challenges your use or our use or ownership of the Trademarks,
we will control all litigation and we have the right to determine whether suit
will be instituted, prosecuted or settled, the terms of settlement and whether
any other action will be taken. You must promptly notify us of any such use or
infringement of which you are aware or any challenge or claim arising out of
your use of any Trademark. You must take reasonable steps, without compensation,
to assist us with any action we undertake. We will be responsible for our fees
and expenses with any such action, unless the challenge or claim results from
your misuse of the Trademarks in violation of this Agreement.

 

- 5 -



--------------------------------------------------------------------------------

E. Changes. You may not make any changes or substitutions to the Trademarks
unless we direct in writing. We reserve the right to change the Trademarks at
any time. Upon receipt of our notice to change the Trademarks, you must cease
using the former Trademarks and commence using the changed Trademarks, at your
expense.

 

TERM AND RENEWAL

 

4. The following provisions control with respect to the term and renewal of this
Agreement:

 

A. Term. The initial term of this Agreement is (i) 20 years if the Restaurant is
a free standing location (a single use, single tenant, unattached building or
pad site), or (ii) 15 years if the Restaurant is located in an end cap, shopping
mall or other non-free standing location, unless this Agreement in either case
is sooner terminated in accordance with Paragraph 13. Therefore, your initial
term is for      years. If your Restaurant type is not known at the time the
Franchise Agreement is signed, we subsequently will designate the length of the
initial term in writing. The initial term commences upon the Effective Date (as
defined in subparagraph 15.S) of this Agreement. We may extend this initial term
in writing for a limited period of time not to exceed 6 months to take into
account the term of any applicable lease for the Authorized Location.

 

B. Renewal Term and Conditions of Renewal. You may renew your license for two
renewal terms, regardless of whether your Restaurant is a free standing or
non-free standing location (the first renewal term is 10 years; the second
renewal term is 5 years), provided that with respect to each renewal: (i) you
have given us written notice of your decision to renew at least 6 months but not
more than 12 months prior to the end of the expiring term; (ii) you sign our
then-current form of franchise agreement (modified to reflect no additional
renewal term upon expiration and other modifications to reflect that the
agreement relates to the grant of a renewal), the terms of which may differ from
this Agreement, including higher fees and a modification to the Designated Area
(although in no event will the revised Designated Area have a residential
population of the lesser of approximately 30,000 to 40,000 or the residential
population that existed as of the Effective Date); (iii) you have complied with
the provisions of subparagraph 5.E regarding modernization and, in addition, 6
months prior to the end of the initial term, you perform any further items of
modernization and/or replacement of the building, premises, trade dress,
equipment and grounds as may be necessary for your Restaurant to conform to the
standards then applicable to new BUFFALO WILD WINGS restaurants, regardless of
the cost of such modernizations and/or replacements, unless we determine that
you should relocate your Restaurant because your Authorized Location no longer
meets our then-current site criteria, in which case you must comply with the 90
and 240 day relocation requirements of subparagraph 5.D; (iv) you are not in
default of this Agreement or any other agreement pertaining to the franchise
granted, have satisfied all monetary and material obligations on a timely basis
during the term and are in good standing; (v) if leasing the Restaurant premises
(and not subject to relocation under (iii) above), you have renewed the lease
and have provided written proof of your ability to remain in possession of the
premises throughout the renewal period; (vi) you comply with our then-current
training requirements; (vii) you pay us, at least 30 days prior to the end of
the expiring term, a renewal fee in the amount of $20,000; and (viii) you and
your Principal Owners and guarantors execute a general release of claims in a
form we prescribe.

 

FACILITY STANDARDS AND MAINTENANCE

 

5. You acknowledge and agree that we have the right to establish, from time to
time, quality standards regarding the business operations of BUFFALO WILD WINGS
restaurants and stores to protect the

 

- 6 -



--------------------------------------------------------------------------------

distinction, goodwill and uniformity symbolized by the Trademarks and the
System. Accordingly, you agree to maintain and comply with our quality standards
and agree to the following terms and conditions:

 

A. Restaurant Facility; Lease. You are responsible for purchasing or leasing a
site that meets our site selection criteria. You must obtain our written consent
to the site. Prior to granting our consent to a site, you must have the site
evaluated by the proprietary site evaluator software that has been developed by
GeoVue, Inc. You must execute the Enrollment Form and Portal Terms and
Conditions attached as Appendix F and pay GeoVue, Inc. an evaluation fee of $400
per site evaluated, but you must pay for the rights to have at least 3 sites
evaluated and these fees are non refundable. You may not use the Restaurant
premises or Authorized Location for any purpose other than the operation of a
BUFFALO WILD WINGS Restaurant during the term of this Agreement. We make no
guarantees concerning the success of the Restaurant located on any site to which
we consent.

 

You may not open your Restaurant for business until we have notified you in
writing that you have satisfied your pre-opening obligations as set forth in
subparagraphs 5.A and 5.B and we have approved your opening date. We are not
responsible or liable for any of your pre-opening obligations, losses or
expenses you might incur for your failure to comply with these obligations or
your failure to open by a particular date. We also are entitled to injunctive
relief or specific performance under subparagraph 12.C for your failure to
comply with your obligations.

 

In the event that you plan to enter into any type of lease for the Restaurant
premises, you must provide us a copy of the lease at least 10 business days
prior to the date you would execute the lease; we reserve the right to, in such
10 days period, review and approve or reject the lease. We have no
responsibility for the lease; it is your sole responsibility to evaluate,
negotiate and enter into the lease for the Restaurant premises. Your lease must
contain the Lease Addendum attached as Appendix C. While we are no required to
do so, under certain circumstances we may agree to negotiate the terms of the
Lease Addendum. In the event that you request that we negotiate the terms of the
Lease Addendum with your landlord and we agree to entertain such negotiations,
you will be obligated to reimburse us for any costs we incur in negotiating the
Lease Addendum, including legal fees, up to $3,000. You must reimburse us within
30 days from the date we notify you of the amount of our costs, even if we are
unable to reach an agreement with your landlord on the final terms of the Lease
Addendum. We have no obligation to agree to any terms requested by your landlord
and we may stop negotiating the Lease Addendum at any time, in which case you
and your landlord must execute the Lease Addendum in the form presented in
Appendix C. You must provide us a copy of the executed lease and Addendum within
5 days of their execution.

 

You must execute, and provide us an executed copy of your lease (including an
executed copy of the Lease Addendum) or the purchase agreement for the selected
and approved site for your Restaurant within 120 days from the date of execution
of this Agreement if the Restaurant will be in a free standing location or
within 90 days from the execution of this Agreement if the selected and
consented to site for the Restaurant is in a non-free standing location. If you
fail to execute the lease or the purchase agreement within such periods, we will
have the right to terminate this Agreement without opportunity to cure pursuant
to subparagraph 13.B.2.

 

B. Construction; Future Alteration. You must construct and equip the Restaurant
in strict accordance with our current approved specifications and standards
pertaining to equipment, inventory, signage, fixtures, accessory features and
design and layout of the building. You may not commence construction of the
Restaurant until you have received our written consent to your building plans.
If your Restaurant is not constructed strictly according to the previously
consented building plans, we will not approve your Restaurant for opening. You
will have 30 days from the

 

- 7 -



--------------------------------------------------------------------------------

date we deny our approval for opening your Restaurant to correct all the
construction problems so that your Restaurant is strictly constructed according
to the consented building plans. If you fail to correct the problems within the
30 day period we may immediately terminate this Agreement pursuant to
subparagraph 13.B.2. If the Restaurant opening is delayed for the foregoing
reasons, you will be responsible for any losses and costs related to such delay.

 

Without limiting the generality of the prior paragraph, you must promptly after
obtaining possession of the site for the Restaurant: (i) retain the services of
an architect, a general contractor and an audio/visual equipment provider and/or
installer, each of whom must have successfully gone through our application
process or otherwise been approved by us in writing (although if this Agreement
is for your first BUFFALO WILD WINGS restaurant or if you or any of your
affiliates have failed to timely open any other BUFFALO WILD WINGS restaurant,
you must use one of our designated architects, general contractors and
audio/visual equipment provider and/or installers); (ii) have prepared and
submitted for our approval a site survey and basic architectural plans and
specifications (not for construction) consistent with our general atmosphere,
image, color scheme and ambience requirements as set forth from time to time in
the manuals for a BUFFALO WILD WINGS restaurant (including requirements for
dimensions, exterior design, materials, interior design and layout, equipment,
fixtures, furniture, signs and decorating); (iii) purchase or lease and then, in
the construction of the Restaurant, use only the approved building materials,
equipment, fixtures, audio visual equipment, furniture and signs; (iv) complete
the construction and/or remodeling, equipment, fixtures, furniture and sign
installation and decorating of the Restaurant in full and strict compliance with
plans and specifications we approve and all applicable ordinances, building
codes and permit requirements without any unauthorized alterations; (v) obtain
all customary contractors’ sworn statements and partial and final waiver obtain
all necessary permits, licenses and architectural seals and comply with
applicable legal requirements relating to the building, signs, equipment and
premises, including, but not limited to, the Americans With Disabilities Act;
and (vii) obtain and maintain all required zoning changes, building, utility,
health, sanitation, liquor and sign permits and licenses and any other required
permits and licenses (if this Agreement is for your first BUFFALO WILD WINGS
restaurant or if in any previous franchise agreement executed between you or any
of your affiliates and us, you or any of your affiliates have not met your
obligations regarding the build out of any previous BUFFALO WILD WINGS
restaurant, you must retain the services of a company specialized in assisting
restaurant operators during the construction process to assist you in
submitting, processing, monitoring and obtaining in a timely manner all
necessary construction documents, licenses and permits and to advise you
throughout the construction of your Restaurant). It is your responsibility to
comply with the foregoing conditions. If you want to retain the services of an
architect, general contractor or audio/visual equipment provider and/or
installer that is not on our list of approved suppliers, you must pay us a
$5,000 processing fee to process your request to qualify the architect, general
contractor or audio/visual equipment provider and/or installer you desire to
retain, even if the architect, general contractor or audio/visual equipment
provider and/or installer you want to retain has been approved for a previously
built BUFFALO WILD WINGS restaurant. You will pay us the processing fee every
time you request that we qualify an architect, general contractor or
audio/visual equipment provider and/or installer, regardless of whether we
approve or disapprove the architect, general contractor or audio/visual
equipment provider and/or installer submitted by you for consideration. You must
pay the processing fee at the time you submit your request for qualification.
Your general contractor may not be your audio/visual equipment provider and/or
installer unless your general contractor has also been approved by us as an
audio/visual equipment provider and/or installer. You, your affiliates or your
Principal Owners, or any person related to, or any entity controlled by your
Principal Owners may not be your general contractor unless you have requested
our approval, you have paid the $5,000 qualification processing fee, and we have
approved your request.

 

- 8 -



--------------------------------------------------------------------------------

Any change to the building plans or any replacement, reconstruction, addition or
modification in the building, interior or exterior decor or image, equipment or
signage of the Restaurant to be made after our consent is granted for initial
plans, whether at the request of you or of us, must be made in accordance with
specifications that have received our prior written consent. You may not
commence such replacement, reconstruction, addition or modification until you
have received our written consent to your revised plans.

 

You must begin substantial construction of the Restaurant at least 150 days
before the deadline to open the Restaurant if the Restaurant will be in a free
standing location or at least 120 days before the deadline to open the
Restaurant if the Restaurant will be in a non-free standing location. You must
provide us weekly construction reports in the form we designate from the date
you begin construction until the date you open the Restaurant. In addition, on
or before the deadlines to start construction you must submit to us executed
copies of any loan documents and any other document that proves that you have
secured adequate financing to complete the construction of the Restaurant by the
date you are obligated to have the Restaurant open and in operation. In the
event that you fail to begin construction or to secure financing pursuant to
this paragraph, we will have the right to terminate this Agreement without
opportunity to cure pursuant to subparagraph 13.B.2.

 

C. Maintenance. The building, equipment, fixtures, furnishings, signage and
trade dress (including the interior and exterior appearance) employed in the
operation of your Restaurant must be maintained and refreshed in accordance with
our requirements established periodically and any of our reasonable schedules
prepared based upon periodic evaluations of the premises by our representatives.
Within a period of 30-45 days (as we determine depending on the work needed)
after the receipt of any particular report prepared following such an
evaluation, you must affect the items of maintenance we designate, including the
repair of defective items and/or the replacement of irreparable or obsolete
items of equipment and signage. If, however, any condition presents a threat to
customers or public health or safety, you must affect the items of maintenance
immediately, as further described in subparagraph 6.G. Items of maintenance
covered by this subparagraph 5.C include, but are not limited to, HVAC
equipment, plumbing system and hot water heater, electrical system, equipment,
furniture, POS equipment, audio/visual equipment, interior finishes, signs,
roofing, exterior surfaces and painting, landscaping, sidewalks, curbs, street
aprons, dumpster area, parking lot surfaces including striping, lighting,
replacing worn carpet and worn furniture, general maintenance and routine
maintenance, and refreshing. Items of maintenance will not be considered items
of modernization or replacement under subparagraph 5.E and, therefore, any
expenses for maintenance will not be counted towards the Maximum Modernization
Amount that you are required to spend pursuant to subparagraph 5.E.

 

D. Relocation. If you need to relocate because of condemnation, destruction, or
expiration or cancellation of your lease for reasons other than your breach, we
will grant you authority to do so at a site acceptable to us that is within your
Designated Area; provided that (i) the new site has been evaluated by the
proprietary site evaluator software that has been developed by GeoVue, Inc. (or
by the proprietary site evaluation system then being used by us) and you have
paid the $400 evaluation fee, provided, that you must purchase the rights to
have at least 3 sites evaluated; (ii) we have consented in writing to the new
site; (iii) the new Restaurant is under construction within 90 days after you
discontinue operation of the Restaurant at the Authorized Location; and (iv) the
new Restaurant is open and operating within 240 days after construction
commences, all in accordance with our then-current standards. If you voluntarily
decide to relocate

 

- 9 -



--------------------------------------------------------------------------------

the Restaurant, your right to relocate the Restaurant will be void and your
interest in this Agreement will be voluntarily abandoned, unless you have given
us notice of your intent to relocate not less than 60 days prior to closing the
Restaurant, have procured a site that has been evaluated by the proprietary site
evaluator software that has been developed by GeoVue, Inc. (or by the
proprietary site evaluation system then being used by us) and accepted by us
within 60 days after closing the prior Restaurant, have opened the new
Restaurant for business within 180 days of such closure and complied with any
other conditions that we reasonably require. You must pay the costs of any
relocation, and we reserve the right to charge you for any reasonable costs that
we incur.

 

In the event your Restaurant is destroyed or damaged and you repair the
Restaurant at the Authorized Location (rather than relocate the Restaurant), you
must repair and reopen the Restaurant at the Authorized Location in accordance
with our then-current standards for the destroyed or damaged area within 240
days of the date of occurrence of the destruction or damage.

 

You do not have the right to relocate in the event you lose the right to occupy
the Restaurant premises because of the cancellation of your lease due to your
breach, rather the cancellation of your lease due to your breach is grounds for
immediate termination under subparagraph 13.B.2.

 

E. Modernization or Replacement. From time to time as we require, you must
effect items of modernization and/or replacement of the building, premises,
trade dress, equipment and grounds as may be necessary for your Restaurant to
conform to the standards for similarly situated new BUFFALO WILD WINGS
restaurants. The maximum cumulative amount (the “Maximum Modernization Amount”)
that you will be required to spend during the initial term of this Agreement
depends on whether your Restaurant is a free standing location and is
established as follows:

 

(i) Free Standing Locations (as defined in subparagraph 4.A). You will be
required to spend no more than $185,000 during the initial 10 years of this
Agreement and $50,000 during years 11-15. If we do not require you to spend
$185,000 during the first 10 years of the Agreement, we may require you to spend
the remaining amount, in addition to the $50,000, during years 11-15. If we do
not require you to spend $235,000 during the first 15 years of this Agreement,
we may require you to spend the remaining amount up to $235,000 during years
16-20.

 

(ii) Non-Free Standing Locations. You will be required to spend no more than
$155,000 during the initial 7 1/2 years of this Agreement and $25,000 during
years 7 1/2-10. If we do not require you to spend $155,000 during the first
7 1/2 years of the Agreement, we may require you to spend the remaining amount,
in addition to the $25,000, during years 7 1/2-10. If we do not require you to
spend $180,000 during the first 10 years of this Agreement, we may require you
to spend the remaining amount up to $180,000 during years 11-15.

 

Notwithstanding the prior paragraphs, we will not require you to make any
modernization expenditures during the first two years of this Agreement.
Thereafter, however, you must complete to our satisfaction any changes we
require within 24 months from the date you are notified of any required changes,
except for outdoor signage as set forth in subparagraph 5.F.

 

The Maximum Modernization Amount will be adjusted every 5-year period in
accordance with any change in the National Consumer Price Index - All Urban
Consumers for the recently completed 5-year period, as described in subparagraph
16.Q. The Maximum Modernization Amount does not include any required
expenditures for equipment or leasehold improvements necessary to prepare new
product offerings. Furthermore, you must perform general, continued maintenance
and

 

- 10 -



--------------------------------------------------------------------------------

refreshing of the Restaurant premises whenever necessary as set forth in
subparagraph 5.C and at a cost not included in the Maximum Modernization Amount.
Each and every transfer of any interest in this Agreement or your business
governed by Paragraph 11 or renewal covered by Paragraph 4 is expressly
conditioned upon your compliance with these requirements at the time of transfer
or renewal without regard to the Maximum Modernization Amount.

 

You acknowledge and agree that the requirements of this subparagraph 5.E are
both reasonable and necessary to insure continued public acceptance and
patronage of BUFFALO WILD WINGS restaurants and to avoid deterioration or
obsolescence in connection with the operation of the Restaurant. If you fail to
make any improvement or perform the maintenance listed above, we may, in
addition to our other rights in this Agreement, effect such improvement or
maintenance and you must reimburse us for the costs we incur.

 

F. Signage. The outdoor signage at your Restaurant must comply with our then
current specifications, which we may modify and change from time to time due to
modifications to the System, including changes to the Trademarks. You must make
such changes to the outdoor signage as we require. We will pay for 1/3 of the
cost to replace your outdoor signage if: (i) your Restaurant’s sign is less than
2 years old and (ii) we require that you replace the sign within one year from
the date of notification. In any case, your failure to replace the signage
within 15 months from the date of notification will constitute a default of this
Agreement under Paragraph 13. Any upgrades to the type or size of your outdoor
signage will be at your expense. Your costs for the signage will be included in
the Maximum Modernization Amount under subparagraph 5.E.

 

PRODUCTS AND OPERATIONS STANDARDS AND REQUIREMENTS

 

6. You must implement and abide by our requirements and recommendations directed
to enhancing substantial System uniformity. The following provisions control
with respect to products and operations:

 

A. Authorized Menu. Your business must be confined to the preparation and sale
of only such Menu Items and other food and beverage products as we designate and
approve in writing from time to time for sale by your Restaurant. You must offer
for sale from the Restaurant all items and only those items listed as Menu Items
and other approved food and beverage products. We have the right to make
modifications to these items from time to time, and you agree to comply with any
modifications. You may not offer or sell any other product or service at the
Authorized Location without our prior written consent.

 

B. Authorized Products and Ingredients. You must use in the operation of the
Restaurant and in the preparation of Menu Items and other food and beverage
products only the proprietary sauces and mixes and other proprietary and
non-proprietary ingredients, recipes, formulas, cooking techniques and processes
and supplies, and must prepare and serve Menu Items and products in such
portions, sizes, appearance, taste and packaging, all as we specify in our most
current product preparation materials or otherwise in writing. We will supply to
you a copy of the current product preparation materials prior to opening the
Restaurant. You acknowledge and agree that we may change these periodically and
that you are obligated to conform to the requirements. All supplies, including
containers, cups, plates, wrapping, eating utensils, and napkins, and all other
customer service materials of all descriptions and types must meet our standards
of uniformity and quality. You acknowledge that the Restaurant must at all times
maintain an inventory of ingredients, food and beverage products and other
products, material and supplies that will permit operation of the Restaurant at
maximum capacity.

 

- 11 -



--------------------------------------------------------------------------------

C. Approved Supplies and Suppliers. We will furnish to you from time to time
lists of approved supplies or approved suppliers. You must only use approved
products, services, inventory, equipment, fixtures, furnishings, signs,
advertising materials, trademarked items and novelties, and other items or
services (collectively, “approved supplies”) in connection with the operation of
the Restaurant as set forth in the approved supplies and approved suppliers
lists, as we may amend from time to time. Although we do not do so for every
item, we have the right to approve the manufacturer, distributor and/or supplier
of approved supplies. Along with a number of other approval criteria, to be an
approved supplier, the supplier must have the ability to provide the product
and/or service, on a national basis, to at least 70% of the then existing
Restaurants. You acknowledge and agree that certain approved supplies may only
be available from one source, and we or our affiliates may be that source. All
inventory, products, materials and other items and supplies used in the
operation of the Restaurant that are not included in the approved supplies or
approved suppliers lists must conform to the specifications and standards we
establish from time to time. ALTHOUGH APPROVED BY US, WE AND OUR AFFILIATES MAKE
NO WARRANTY AND EXPRESSLY DISCLAIM ALL WARRANTIES, INCLUDING WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE, WITH RESPECT TO
PRODUCTS, EQUIPMENT (INCLUDING, WITHOUT LIMITATION, ANY REQUIRED COMPUTER
SYSTEMS), SUPPLIES, FIXTURES, FURNISHINGS OR OTHER APPROVED ITEMS. IN ADDITION,
WE DISCLAIM ANY LIABILITY ARISING OUT OF OR IN CONNECTION WITH THE SERVICES
RENDERED OR PRODUCTS FURNISHED BY ANY SUPPLIER APPROVED OR DESIGNATED BY US. OUR
APPROVAL OR CONSENT TO ANY SERVICES, GOODS, SUPPLIERS, OR ANY OTHER INDIVIDUAL,
ENTITY OR ANY ITEM SHALL NOT CREATE ANY LIABILITY TO US.

 

D. Computer System. You must purchase and use any computer system that we
develop or select for the Restaurant, including all future updates, supplements
and modifications (the “Computer System”). Any updates, supplements or
modifications are not subject to or part of the Maximum Modernization Amount
defined in subparagraph 5.E. The Computer System may include all hardware and
software used in the operation of the Restaurant, including electronic
point-of-sale cash registers and back office programs used to record, analyze
and report sales, labor, inventory and tax information. The computer software
package developed for use in the Restaurant may include proprietary software.
You may be required to license the proprietary software from us, an affiliate or
a third party and you also may be required to pay a software licensing or user
fee in connection with your use of the proprietary software. All right, title
and interest in the software will remain with the licensor of the software. The
computer hardware component of the Computer System must conform to
specifications we develop. We reserve the right to designate a single source
from whom you must purchase the Computer System. You acknowledge and agree that
we will have full and complete access to information and data entered and
produced by the Computer System. You must, at all times, have at the Authorized
Location internet access with a form of high speed connection as we require and
you must maintain: (i) an email account for our direct correspondence with the
Control Person; and (ii) a separate email account for the Restaurant.

 

E. Serving and Promotional Items. All sales promotion material, customer
goodwill items, cartons, containers, wrappers and paper goods, eating and
serving utensils, and customer convenience items used in the sales promotion,
sale and distribution of products covered by this Agreement are subject to our
approval and must, where practicable, contain one or more of the Trademarks. We
may require you to carry and offer for sale in the Restaurant a representative
supply of approved trademarked clothing and other novelty items, including
special promotional items that we develop and market from time to time.

 

- 12 -



--------------------------------------------------------------------------------

F. Health and Sanitation. Your Restaurant must be operated and maintained at all
times in compliance with any and all applicable health and sanitary standards
prescribed by governmental authority. You also must comply with any standards
that we prescribe. In addition to complying with such standards, if the
Restaurant is subject to any sanitary or health inspection by any governmental
authorities under which it may be rated in one or more than one classification,
it must be maintained and operated so as to be rated in the highest available
health and sanitary classification with respect to each governmental agency
inspecting the same. In the event you fail to be rated in the highest
classification or receive any notice that you are not in compliance with all
applicable health and sanitary standards, you must immediately notify us of such
failure or noncompliance.

 

G. Evaluations. We or our authorized representative have the right to enter your
Restaurant at all reasonable times during the business day for the purpose of
making periodic evaluations and to ascertain if the provisions of this Agreement
are being observed by you, to inspect and evaluate your building, land and
equipment, and to test, sample, inspect and evaluate your supplies, ingredients
and products, as well as the storage, preparation and formulation and the
conditions of sanitation and cleanliness in the storage, production, handling
and serving. If we determine that any condition in the Restaurant presents a
threat to customers or public health or safety, we may take whatever measures we
deem necessary, including requiring you to immediately close the Restaurant
until the situation is remedied to our satisfaction. Our inspections and
evaluations may include a “mystery shopper” program from time to time throughout
the term of this Agreement. We hire various vendors who send the “mystery
shoppers” into the BUFFALO WILD WINGS restaurants. You will be obligated to pay
for 3 “mystery shopper” visits during the first 3 months after you open your
Restaurant. In addition, any time you fail an evaluation, by us or by a mystery
shopper, you must pay the next three mystery shoppers we send to your
Restaurant. The current fee charged by the vendors is approximately $100 fee per
visit, which you must pay directly to the vendor. The fee per visit includes the
reimbursement of the tab paid by the mystery shopper for the items consumed at
your Restaurant and, therefore, the actual fee for each visit will vary.

 

H. Period of Operation. Subject to any contrary requirements of local law, your
Restaurant must be opened to the public and operated at least 12 hours each day
of the year, although you have the option to close your Restaurant on
Thanksgiving, Christmas Eve, Christmas Day and Easter. Any variance from this
provision must be authorized by us in writing. You acknowledge and agree that if
your Restaurant is closed for a period of 2 consecutive days or 5 or more days
in any 12-month period without our prior written consent, such closure
constitutes your voluntary abandonment of the franchise and business and we have
the right, in addition to other remedies provided for herein, to terminate this
Agreement. Acts of God, war, strikes, riots or other force majeure cause
preventing you temporarily from complying with the foregoing will suspend
compliance for the duration of such interference.

 

I. Operating Procedures. You must adopt and use as your continuing operational
routine the required standards, service style, procedures, techniques and
management systems described in our manuals or other written materials relating
to product preparation, menu, storage, uniforms, financial management,
equipment, facility and sanitation. We will revise the manuals and these
standards, procedures, techniques and management systems periodically to meet
changing conditions of retail operation in the best interest of restaurants
operating under the Trademarks. Any required standards exist to protect our
interests in the System and the Trademarks and not for the purpose of
establishing any control or duty to take control over those matters that are
reserved to you.

 

You acknowledge having received one copy of the manuals on loan from us for the
term of this Agreement. The manuals at all times are our sole property. You must
at all times treat the

 

- 13 -



--------------------------------------------------------------------------------

manuals, and the information they contain, as secret and confidential, and must
use all reasonable efforts to maintain such information as secret and
confidential. We may from time to time revise the contents of the manuals and
you expressly agree to comply with each new or changed requirement. You must at
all times insure that your copy of the manuals are kept current and up to date,
and in the event of any dispute as to the contents of said manuals, the terms of
the master copy of the manuals that we maintain are controlling. You acknowledge
and agree that in the future the manuals and other system communications may
only be available on the internet or other online or computer communications.

 

J. Confidential Information. You, the Principal Owners, the Unit General
Manager, your guarantors, officers, directors, members, managers, partners,
employees or agents, or any other individual or entity related to, or controlled
by, you may not, during the term of this Agreement or thereafter, disclose,
copy, reproduce, sell or use any such information in any other business or in
any manner not specifically authorized or approved in advance in writing by us
any Confidential Information. For purposes of this Agreement, “Confidential
Information” means the whole or any portion of know-how, knowledge, methods,
specifications, processes, procedures and/or improvements regarding the business
that is valuable and secret in the sense that it is not generally known to our
competitors and any proprietary information contained in the manuals or
otherwise communicated to you in writing, verbally or through the internet or
other online or computer communications, and any other knowledge or know-how
concerning the methods of operation of the Restaurant, as well as the content of
this Agreement and any other document executed in connection with this
Agreement. Any and all Confidential Information, including, without limitation,
proprietary ingredients, sauces and mixes, secret formulas and recipes, methods,
procedures, suggested pricing, specifications, processes, materials, techniques
and other data, may not be used for any purpose other than operating the
Restaurant. We may require that you obtain nondisclosure and confidentiality
agreements in a form satisfactory to us from any persons owning a minority
interest in the franchisee, the Principal Owners, the Unit General Manager and
other key employees. You must provide executed copies of these agreements to us
upon our request. Notwithstanding the foregoing, you are authorized to disclose
the terms of this Agreement to any lender providing you financing for the
Restaurant as well as to your landlord.

 

K. Vending Services. You may not install or maintain on the premises of the
Restaurant any newspaper racks, video games, jukeboxes, gum machines, games,
rides, vending machines, or other similar devices without our prior written
approval. If you install any such devices without our prior written approval,
you must remove them within 3 days from receiving written notice from us. Pool
tables, cigarette vending machines, gambling and gaming machines or games of
chance are not allowed. Any income from vending services in the Restaurant or on
its premises, regardless of which person or entity collects the money, and
regardless of whether we authorized you to install them, must be included in
Gross Sales for purposes of your Continuing Fee and Advertising Fee. Upon our
written approval, the money derived from services provided by charitable
organizations or services that are for customer convenience, such as pay phones
or cash machines, will not be included in Gross Sales.

 

L. Catering and Delivery Services. If you want to offer catering or delivery
service to customers, you must obtain our prior written approval, which we will
not withhold unreasonably, although we reserve the right to require you to offer
catering service to customers located within the Designated Area. Any catering
or delivery services must meet our written standards. You also must charge the
same price for products offered by the Restaurant whether delivered or catered
by or sold in the Restaurant. Any income from catering or delivery services must
be included in Gross Sales for purposes of your Continuing Fee and Advertising
Fee.

 

- 14 -



--------------------------------------------------------------------------------

M. Compliance with Law; Licenses and Permits. You must at all times maintain
your premises and conduct your Restaurant operations in compliance with all
applicable laws, regulations, codes and ordinances. You must secure and maintain
in force all required licenses, including a liquor license, permits and
certificates relating to your Restaurant. In the event your liquor license is
suspended or revoked, in addition to our right to terminate this Agreement
pursuant to subparagraph 13.B, we reserve the right to charge you the Continuing
Fee on the Gross Sales you would have received on the lost liquor sales during
the license suspension. We will estimate the Gross Sales based on the prior
year’s Gross Sales for the suspension period.

 

You acknowledge that you are an independent business and responsible for control
and management of your Restaurant, including, but not limited to, the hiring and
discharging of your employees and setting and paying wages and benefits of your
employees. You acknowledge that we have no power, responsibility or liability in
respect to the hiring, discharging, setting and paying of wages or related
matters.

 

You must immediately notify us in writing of any claim, litigation or proceeding
that arises from or affects the operation or financial condition of your BUFFALO
WILD WINGS business or Restaurant, including any notices of health code
violations or liquor license violations.

 

N. Participation in Internet Web Sites or Other Online Communications. You must,
at your expense, participate in our BUFFALO WILD WINGS web site on the internet,
our intranet system or other online communications as we may require. For
instance, you must submit to us daily reports via our intranet system, as
further described in subparagraph 9.H. We have the right to determine the
content and use of our web site and intranet system and will establish the rules
under which franchisees may or must participate. You may not separately register
any domain name containing any of the Trademarks. We retain all rights relating
to our web site and intranet system and may alter or terminate our web site or
intranet system. Your general conduct on our web site and intranet system or
other online communications and specifically your use of the Trademarks or any
advertising is subject to the provisions of this Agreement. You acknowledge that
certain information related to your participation in our web site or intranet
system may be considered Confidential Information, including access codes and
identification codes. Your right to participate in our web site and intranet
system, or otherwise use the Trademarks or System on the internet or other
online communications, will terminate when this Agreement expires or terminates.
You may not set up a separate web site for your Restaurant unless you (i) obtain
our prior written consent and (ii) comply with any terms and conditions that we
may impose for the operation of such web site.

 

O. System Modifications. You acknowledge and agree that we have the right to
modify, add to or rescind any requirement, standard or specification that we
prescribe under this Agreement to adapt the System to changing conditions
competitive circumstances, business strategies, business practices and
technological innovations and other changes as we deem appropriate. You must
comply with these modifications, additions or rescissions at your expense,
subject to the requirements of subparagraph 5.E and any other express
limitations set forth in this Agreement.

 

P. Suggested Pricing Policies. We may, from time to time, make suggestions to
you with regard to your pricing policies. Notwithstanding any suggestions, you
have the sole and exclusive right as to the minimum prices you charge for the
services offered at the Restaurant. We retain the right to establish maximum
prices to be charged by you for sales promotions or otherwise. Any list or
schedule of prices we furnish to you may, unless otherwise specifically stated
as to the maximum price, be treated as a recommendation only and failure to
accept or implement any such suggestion will not in any way affect the
relationship between you and us.

 

- 15 -



--------------------------------------------------------------------------------

PERSONNEL AND SUPERVISION STANDARDS

 

7. The following provisions and conditions control with respect to personnel,
training and supervision:

 

A. Supervision. You must have a Control Person and a Unit General Manager at all
times during the term of this Agreement. We must approve in writing the Control
Person and the Unit General Manager prior to being appointed by you, and we may
revoke our approval at any time, in which case (i) the disapproved Control
Person and/or Unit General Manager may no longer be the Control Person or the
Unit General Manager for any Restaurant operated by you and (ii) you must, with
our prior written approval, appoint a new Control Person and/or Unit General
Manager within 30 days from the date we revoked our approval for your prior
Control Parson and/or Unit General Manager. The Control Person and Unit General
Manager must insure that the Restaurant is operated in accordance with the terms
and conditions of this Agreement, although this in no way relieves you of your
responsibilities to do so. Your Control Person also must be readily and
continuously available to us. In addition to the Control Person and your Unit
General Manager, you must have at least two assistant managers at all times
during the term of this Agreement.

 

B. Training. You must, at your expense, comply with all of the training
requirements we prescribe for the Restaurant to be developed under this
Agreement. The Control Person, the Unit General Manager and at least one of your
assistant managers must attend training and complete training to our
satisfaction. The training requirements may vary depending on our assessment of
the experience of the Control Person, the Unit General Manager and the assistant
managers or other factors specific to the Restaurant. In the event you are given
notice of default as set forth in subparagraphs 13.A and B and the default
relates, in whole or in part, to your failure to meet any operational standards,
we have the right to require as a condition of curing the default that you, the
Control Person, the Unit General Manager and the assistant managers, at your
expense, comply with the additional training requirements we prescribe. Any new
Control Person or Unit General Manager must comply with our training
requirements immediately after being approved by us and appointed by you. Under
no circumstances may you permit management of the Restaurant’s operations by a
person who has not successfully completed to our reasonable satisfaction all
applicable training we require, provided, that in the event we revoke our
approval for your Unit General Manager, your approved Control Person or other
individual who is duly trained must manage the Restaurant’s operations while
your new Unit General Manager is approved, appointed and trained according to
subparagraphs 7.A and B.

 

C. Ongoing Training. We may require the Control Person, the Unit General
Manager, the assistant managers and other key employees of the Restaurant to
attend, at your expense, ongoing training at our training facility, the
Authorized Location or other location we designate. In addition, we may develop
and require you to purchase an in-restaurant training program.

 

D. Staffing. You will employ a sufficient number of competent and trained
employees to insure efficient service to your customers. You must require all
your employees to work in clean uniforms approved by us, but furnished at your
cost or the employees’ cost as you may determine. No employee of yours will be
deemed to be an employee of ours for any purpose whatsoever.

 

E. Attendance at Meetings. You and the Control Person must attend, at your
expense, all annual franchise conventions we may hold or sponsor and all
meetings relating to new products or

 

- 16 -



--------------------------------------------------------------------------------

product preparation procedures, new operational procedures or programs,
training, restaurant management, sales or sales promotion, or similar topics. If
you or the Control Person are not able to attend a meeting or convention, you
must so notify us prior to the meeting and must have a substitute person
acceptable to us attend the meeting. In addition, your Unit General Manager(s)
must attend the annual training meeting for Unit General Managers that we may
hold or sponsor, at your own expense. We reserve the right to require that you
and/or your Control Person attend any additional meetings that we deem
appropriate under special circumstances, provided however, that we will not
require more than one additional meeting every year and we will give you written
notice of any such meeting at least 10 days prior to the meeting.

 

ADVERTISING

 

8. You agree to actively promote your Restaurant, to abide by all of our
advertising requirements and to comply with the following provisions:

 

A. Advertising Fund. You must pay to us an Advertising Fee as set forth in
subparagraph 9.C. All Advertising Fees will be placed in an Advertising Fund
that we own and manage. On behalf of our company and affiliate owned restaurants
(except for “Special Sites”), we will pay the same Advertising Fee as similarly
situated franchised restaurants (based on age and type of location) in the same
local marketing area. The Advertising Fund is not a trust or escrow account, and
we have no fiduciary obligation to franchisees with respect to the Advertising
Fund; provided, however, we will make a good faith effort to expend such fees in
a manner that we determine is in the general best interests of the System. We
have the right to determine the expenditures of the amounts collected and the
methods of marketing, advertising, media employed and contents, terms and
conditions of marketing campaigns and promotional programs. Because of the
methods used, we are not required to spend a prorated amount on each restaurant
or in each advertising market. We have the right to make disbursements from the
Advertising Fund for expenses incurred in connection with the cost of
formulating, developing and implementing marketing, advertising and promotional
campaigns. The disbursements may include payments to us for the expense of
administering the Advertising Fund, including accounting expenses and salaries
and benefits paid to our employees engaged in the advertising functions. If
requested, we will provide you an annual unaudited statement of the financial
condition of the Advertising Fund.

 

B. Required Local Expenditures, Approved Materials. You must use your best
efforts to promote and advertise the Restaurant and participate in any local
marketing and promotional programs we establish from time to time. In addition
to the Advertising Fee, you are required to spend ½% of your Gross Sales on
approved local marketing and promotion. Upon our request you must provide us
with itemization and proof of marketing and an accounting of the monies that you
have spent for approved local marketing. If you fail to make the required
expenditure, we have the right to collect and contribute the deficiency to the
Advertising Fund. You must use only such advertising materials as we furnish,
approve or make available, and the materials must be used only in a manner that
we prescribe. Furthermore, any promotional activities you conduct in the
Restaurant or on its premises are subject to our approval.

 

We will not unreasonably withhold approval of any sales promotion materials and
activities; provided that they are current, in good condition, in good taste and
accurately depict the Trademarks. You must use point-of-sale posters or other
promotional materials that depict any of the Trademarks only in connection with
your sale of approved Menu Items at the Restaurant. Any point-of-sale posters or
other promotional materials used by you must be current and in good condition.
To that end, we may make available at a reasonable cost to you annually or at
other reasonable intervals, and when made available you must purchase, a sales
promotion kit containing new point-of-sale and other promotional materials;
however, the cost of the sales promotion kit may be included from time to time
as determined by us in the Advertising Fee described in subparagraph 9.C.

 

- 17 -



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement, we reserve the right to deny our
approval for any promotional activity that may result in a reduction of the
amount of any of the payments due by you under this Agreement.

 

C. Advertising Cooperatives. We have the right to designate local advertising
markets and if designated, you must direct your local advertising expenditures
to the cooperative advertising and marketing programs in your designated local
advertising market. Each BUFFALO WILD WINGS restaurant (except Special Sites)
within a designated local advertising area is a member of the local advertising
group and each Restaurant has one vote on all matters requiring a vote. We
reserve the right to designate the bylaws that govern the operation of local
advertising groups, although the bylaws can not modify the voting structure set
forth in the prior sentence. If a majority of the restaurants in your designated
advertising market, including those operated by us or our affiliates, votes to
spend more than the minimum ½% of Gross Sales on local advertising and promotion
within the area, you will be required to participate, but you will not be
required to spend more than 2% of Gross Sales for local advertising. Any limited
seating restaurants opened pursuant to the provisions in the second paragraph of
subparagraph 2.D of this Agreement will not have a vote on the decisions
referenced in this subparagraph 8.C and will not have any obligation to
contribute to any advertising fund or cooperative, including, but not limited
to, those referenced in subparagraphs 8.A, 8.B, 8.C, 8.D and 9.C.

 

D. Yellow Pages. You must place a separate listing, or participate in a joint
listing, in the Yellow Pages of your local telephone directory. The listing must
contain such copy and proper use of the Trademarks as we specify. The cost of
the listing must be paid by you or, in the case of a joint listing, by you and
other participating BUFFALO WILD WINGS restaurants. Your cost to advertise in
the yellow pages as we direct will be included as part of your local advertising
requirements under subparagraph 8.B. We will not specify an unreasonably
expensive listing; we may, however, require you to advertise in more than one
local telephone directory.

 

E. Gift Cards, Certificates and Checks. You must use and honor only system-wide
gift cards, certificates and checks that we designate and you must obtain all
certificates, cards or checks from an approved supplier. We have developed a
gift card program and require that you sign the Participation Agreement attached
as Appendix E. At the time of termination or expiration, or the transfer of your
rights under this Agreement, you must pay all amounts owed by you under the
Participation Agreement.

 

F. Grand Opening Promotion. You must conduct certain advertising and public
relations activities in connection with the opening of your Restaurant, as we
specify in writing. We require you to spend, in addition to the required local
advertising contribution described above, $12,500 for such grand opening
activities. In addition, you must perform a grand opening as mandated by this
paragraph every time that you (i) relocate the Restaurant or (ii) reopen the
Restaurant after having it closed for 30 days or more. We have the right, but
not the obligation, to collect and administer these funds on your behalf.

 

FEES, REPORTING AND AUDIT RIGHTS

 

9. You must pay the fees described below and comply with the following
provisions:

 

A. Initial Franchise Fee. You must pay to us a nonrefundable Initial Franchise
Fee of $            . The Initial Franchise Fee, payable in full on the date you
sign this Agreement, is earned upon receipt and is in consideration for our
expenses incurred and services rendered in granting you the franchise rights.

 

- 18 -



--------------------------------------------------------------------------------

B. Continuing Fee. In addition to the Initial Franchise Fee, during the full
term of this Agreement and in consideration of the rights granted to you, you
must pay to us as a weekly Continuing Fee. The Continuing Fee for the first half
of the initial term of this Agreement shall be an amount equal to 5% of Gross
Sales. The Continuing Fee for the second half of the initial term of this
Agreement and any extensions of the initial term shall be an amount equal to the
greater of (i) 5% of Gross Sales or (ii) the Continuing Fee being charged by us
under our form of franchise agreement being used by us on the date the second
half of the initial term starts (or, if no form of franchise agreement is being
used by us on such date, the Continuing Fee being charged by us under our latest
form of franchise agreement). The amount of the Continuing Fee for any renewal
term shall be that provided in the franchise agreement executed for such renewal
term.

 

C. Advertising Fee. You must pay to us a weekly Advertising Fee in an amount
equal to 2 1/2% of Gross Sales. We reserve the right to increase the percentage
by an additional 1/2% upon 30 days written notice to you, provided, however,
that we may not increase the Advertising Fee more than one time every three
years. These fees are not held by us in trust and become our property to be
spent in accordance with Paragraph 8 of this Agreement.

 

D. Computations and Remittances. Except for the Initial Franchise Fee, you must
compute all amounts due and owing at the end of each week’s operation and
remittance for the amounts must be made to us on or before Friday of the
following week, accompanied by the reports required by subparagraph 9.H of this
Agreement. You must certify the computation of the amounts in the manner and
form we specify, and you must supply to us any supporting or supplementary
materials as we reasonably require to verify the accuracy of remittances. You
waive any and all existing and future claims and offsets against any amounts due
under this Agreement, which amounts you must pay when due. We have the right to
apply or cause to be applied against amounts due to us or any of our affiliates
any amounts that we or our affiliates may hold from time to time on your behalf
or that we or our affiliates owe to you. Further, if you are delinquent in the
payment of any amounts owed to us, we have the right to require you to prepay
estimated Continuing Fees and Advertising Fees.

 

E. Electronic Transfer of Funds. You must sign an electronic transfer of funds
authorization, attached as Appendix D, to authorize and direct your bank or
financial institution to transfer electronically, on a weekly basis, directly to
our account or our affiliates’ and to charge to your account all amounts due to
us or our affiliates. You must maintain a balance in your account sufficient to
allow us and our affiliates to collect the amounts owed when due. You are
responsible for any penalties, fines or other similar expenses associated with
the transfer of funds described in this subparagraph.

 

F. Interest Charges; Late Fees. Any and all amounts that you owe to us or to our
affiliates will bear interest at the rate of 18% per annum or the maximum
contract rate of interest permitted by governing law, whichever is less, from
and after the date of accrual. In addition to interest charges on late
Continuing Fee and Advertising Fee payments, you must pay to us a service charge
of $150 for each delinquent report or payment that you owe to us under this
Agreement. A payment is delinquent for any of the following reasons: (i) we do
not receive the payment on or before the date due; or (ii) there are
insufficient funds in your bank account to collect the total payment by a
transfer of funds on or after the date due. The service charge is not interest
or a penalty, it is only to compensate us for increased administrative and
management costs due to late payment.

 

- 19 -



--------------------------------------------------------------------------------

G. Financial Planning and Management. You must record daily all sales on a cash
register tape or similar device. You must keep books and records and submit
reports as we periodically require, including but not limited to a monthly
profit plan, monthly balance sheet and monthly statement of profit and loss,
records of prices and special sales, check registers, purchase records,
invoices, sales summaries and inventories, sales tax records and returns,
payroll records, cash disbursement journals and general ledger, all of which
accurately reflect the operations and condition of your Restaurant operations.
You must compile, keep and submit to us the books, records and reports on the
forms and using the methods of bookkeeping and accounting as we periodically may
prescribe. The records that you are required to keep for your Restaurant must
include detailed daily sales, cost of sales, and other relevant records or
information maintained in an electronic media format and methodology we approve.
You must provide this information to us according to reporting formats,
methodologies and time schedules that we establish from time to time. You also
must preserve and retain the books, records and reports for not less than 36
months. You must allow us electronic and manual access to any and all records
relating to your Restaurant.

 

H. Reports and Audit. You must submit your Gross Sales daily via our intranet
system. You must verify the accuracy of the Gross Sales figure on Friday of each
week for the preceding week. Within 10 days after the end of each month, you
must submit to us a report with respect to the preceding calendar month in the
form and content as we periodically prescribe. The report must include, but not
be limited to, the following information for the preceding month: (i) amount of
Gross Sales and gross receipts of the Restaurant, amount of sales tax and the
computation of the Continuing Fee and the Advertising Fee; (ii) quantities of
products purchased and the sources from which each were obtained; (iii) if we
request, copies of your most recent sales tax return, monthly sales summary and
monthly balance sheet and statement of profit and loss, including a summary of
your costs for utilities, labor, rent and other material cost items (iv) if
requested by us to verify your Gross Sales, all such books and records as we may
require under our audit policies published from time to time. You also must, at
your expense, submit to us within 90 days after the end of each fiscal year a
detailed balance sheet, profit and loss statement and statement of cash flows
for such fiscal year, prepared on an accrual basis including all adjustments
necessary for fair presentation of the financial statements. We may require that
the annual financial statements be reviewed by a certified public accountant.
You must certify all reports to be true and correct. You acknowledge and agree
that we have the right to impose these requirements on you regardless of whether
we impose the same requirement on our other franchisees.

 

We or our authorized representative have the right at all times during the
business day to enter the premises where your books and records relative to the
Restaurant are kept and to evaluate, copy and audit such books and records. We
also have the right to request information from your suppliers and vendors. In
the event that any such evaluation or audit reveals any understatement of your
Gross Sales, Continuing Fees or Advertising Fees or a variance of 1.25% or more
from data reported to us in respect to any other item that is material to the
computation of fees or to the analysis of the operation, you must pay for the
audit, and in addition to any other rights we may have, we have the right to
conduct further periodic audits and evaluations of your books and records as we
reasonably deem necessary for up to 3 years thereafter and any further audits
and evaluations will be at your sole expense, including, without limitation,
professional fees, travel, and room and board expenses directly related thereto.
Furthermore, if you intentionally understate or underreport Gross Sales,
Continuing Fees or Advertising Fees at any time, or if a subsequent audit or
evaluation conducted within the 3-year period reveals any understatement of your
Gross Sales, Continuing Fees or Advertising Fees or a variance of 1.25% or more
from data reported to us in respect to any other

 

- 20 -



--------------------------------------------------------------------------------

item that is material to the computation of fees or to the analysis of the
operation, in addition to any other remedies provided for in this Agreement, at
law or in equity, we have the right to terminate this Agreement immediately. In
order to verify the information that you supply, we have the right to
reconstruct your sales through the inventory extension method or any other
reasonable method of analyzing and reconstructing sales. You agree to accept any
such reconstruction of sales unless you provide evidence in a form satisfactory
to us of your sales within a period of 14 days from the date of notice of
understatement or variance. You must fully cooperate with us or our
representative in performing these activities and any expenses incurred by us
from your lack of cooperation shall be reimbursed by you.

 

We will keep your financial books, records and reports confidential, unless the
information is requested by tax authorities or used as part of a legal
proceeding or in a manner as set forth in subparagraph 11.D.8 or where your
information is grouped with similar information from other restaurants to
produce shared results like high-low ranges or average gross sales or expenses
on a system-wide or regional basis.

 

YOUR OTHER OBLIGATIONS; NONCOMPETE COVENANTS

 

10. You agree to comply with the following terms and conditions:

 

A. Payment of Debts. You agree to pay promptly when due: (i) all payments,
obligations, assessments and taxes due and payable to us and our affiliates,
vendors, suppliers, lessors, federal, state or local governments, or creditors
in connection with your business; (ii) all liens and encumbrances of every kind
and character created or placed upon or against any of the property used in
connection with the Restaurant or business; and (iii) all accounts and other
indebtedness of every kind incurred by you in the conduct of the Restaurant or
business. In the event you default in making any such payment, we are
authorized, but not required, to pay the same on your behalf and you agree
promptly to reimburse us on demand for any such payment.

 

B. Indemnification. You hereby waive all claims against us for damages to
property or injuries to persons arising out of the operation of your Restaurant.
You must fully protect, indemnify and hold us and our owners, directors,
officers, insurers, successors and assigns and our affiliates harmless from and
against any and all claims, demands, damages and liabilities of any nature
whatsoever arising in any manner, directly or indirectly, out of or in
connection with or incidental to the operation of your Restaurant (regardless of
cause or any concurrent or contributing fault or negligence of us or our
affiliates) or any breach by you or your failure to comply with the terms and
conditions of this Agreement. We also reserve the right to select our own legal
counsel to represent our interests, and you must reimburse us for all our costs
and all attorneys’ fees immediately upon our request as they are incurred.

 

We hereby waive all claims against you for damages to property or injuries to
persons arising out of the operation of our company or affiliate owned
restaurants. We must fully protect, indemnify and defend you and your affiliates
and hold you and them harmless from and against any and all claims, demands,
damages and liabilities of any nature whatsoever arising in any manner, directly
or indirectly, out of or in connection with or incidental to the operation of
our company or affiliate owned restaurants (regardless of cause or any
concurrent or contributing fault or negligence of you) or any breach by us or
our failure to comply with the terms and conditions of this Agreement.

 

C. Insurance. You must purchase and maintain in full force and effect, at your
expense and from a company we accept, insurance that insures both you and us,
our affiliates and any other persons we designate by name. The insurance
policies must include, at a minimum: (i)

 

- 21 -



--------------------------------------------------------------------------------

special/causes of loss coverage forms (sometimes called “All Risk coverage”) on
the Restaurant and all fixtures, equipment, supplies and other property used in
the operation of the Restaurant, for full repair and replacement value of the
machinery, equipment and improvements, including full coverage for loss of
income resulting from damage to the Restaurant without any co-insurance clause,
except that an appropriate deductible clause is permitted; (ii) business
interruption insurance covering a minimum 12 months loss of income, including
coverage for our Continuing Fees with us named as a loss payee with respect to
those fees; (iii) comprehensive general liability insurance, including product
liability insurance, with minimum limits of $1,000,000 per occurrence and
$2,000,000 aggregate; (iv) liquor liability coverage with minimum limits of
$1,000,000 per occurrence; (v) “Per Location” aggregate limits when multiple
restaurant locations are insured under one comprehensive general liability
policy and/or liquor liability policy(ies); (vi) automobile liability insurance,
including owned, hired and non-owned vehicle coverage with a minimum combined
single limit of $1,000,000 per claim (vii) workers’ compensation and employer’s
liability insurance covering all of your employees (viii) umbrella liability
insurance which also includes liquor liability, employers liability and
automobile liability, with minimum limits of $2,000,000 per occurrence; (ix)
Buffalo Wild Wings, Inc., Buffalo Wild Wings International, Inc. and affiliates
as named additional insureds on all liability policies required by this
subparagraph; (x) any other such insurance coverages or amounts as required by
law or other agreement related to the Restaurant. The required insurance
coverage must commence as of the date of this Agreement, provided, however, that
prior to the date you open your Restaurant, you will be obligated to carry
insurance policies covering only those risks specified under numerals (iii),
(vi), (vii), (viii) (but excluding coverage for liquor liability), (ix), and (x)
of this subparagraph 10.C.

 

You must deliver to us at commencement and thereafter annually or at our request
a proper certificate evidencing the existence of such insurance coverage and
your compliance with the provisions of this subparagraph. The insurance
certificate must show our status as an additional insured (as noted in (ix)
above) and provide that we will be given 30 days’ prior written notice of
material change in or termination or cancellation of the policy. We also may
request copies of all policies. We may from time to time modify the required
minimum limits and require additional insurance coverages, by providing written
notice to you, as conditions require, to reflect changes in relevant
circumstances, industry standards, experiences in the BUFFALO WILD WINGS system,
standards of liability and higher damage awards. If you do not procure and
maintain the insurance coverage required by this Agreement, we have the right,
but not the obligation, to procure insurance coverage and to charge same to you,
together with a reasonable fee for the expenses we incur in doing so, payable by
you immediately upon notice.

 

D. Noncompete Covenants. You agree that you will receive valuable training and
Confidential Information that you otherwise would not receive or have access to
but for the rights licensed to you under this Agreement. You therefore agree to
the following noncompetition covenants:

 

1. Unless otherwise specified, the term “you” as used in this subparagraph 10.D
includes, collectively and individually, your Control Person, all Principal
Owners, guarantors, officers, directors, members, managers, partners, as the
case may be, and holders of any ownership interest in you. We may require you to
obtain from your Control Person and other individuals identified in the
preceding sentence a signed non-compete agreement in a form satisfactory to us
that contains the non-compete provisions of this subparagraph 10.D.

 

- 22 -



--------------------------------------------------------------------------------

2. You covenant that during the term of this Agreement you will not, either
directly or indirectly, for yourself, or through, on behalf of, or in
conjunction with any person or entity, own, manage, operate, maintain, engage
in, consult with or have any interest in any restaurant or food business other
than one authorized by this Agreement or any other agreement between us and you,
except if, at the Effective Date of this Agreement, you operate or hold an
interest in a restaurant or food business other than a casual or fast casual
restaurant.

 

3. You covenant that you will not, for a period of 2 years after the expiration
or termination of this Agreement, regardless of the cause of termination, or
within 2 years of the sale of the Restaurant or any interest in you, either
directly or indirectly, for yourself, or through, on behalf of, or in
conjunction with any person or entity, own, manage, operate, maintain, engage
in, consult with or have any interest in (i) a casual or fast casual restaurant
that sells or offers to dispense prepared food products the same as or similar
to the type sold in BUFFALO WILD WINGS restaurants; (ii) a video entertainment
oriented, casual or fast casual restaurant or bar business; or (iii) any
business establishment that sells or offers to dispense prepared chicken wings
or legs:

 

a. At the premises of the former Restaurant;

 

b. Within a 5-mile radius of the former Restaurant; or

 

c. Within a 5-mile radius of the location of any other business or restaurant
using the BUFFALO WILD WINGS System, whether franchised or owned by us or our
affiliates.

 

For purposes of this subparagraph, a video entertainment oriented, casual or
fast casual restaurant or bar is one with more than two screens, or any screen
larger than 21 inches, available for the viewing of different events.

 

4. You agree that the length of time in subpart (3) will be tolled for any
period during which you are in breach of the covenants or any other period
during which we seek to enforce this Agreement. The parties agree that each of
the foregoing covenants will be construed as independent of any other covenant
or provision of this Agreement.

 

TRANSFER OF FRANCHISE

 

11. You agree that the following provisions govern any transfer or proposed
transfer:

 

A. Transfers. We have entered into this Agreement with specific reliance upon
your financial qualifications, experience, skills and managerial qualifications
as being essential to the satisfactory operation of the Restaurant.
Consequently, neither your interest in this Agreement nor in the Restaurant may
be transferred or assigned to or assumed by any other person or entity (the
“assignee”), in whole or in part, unless you have first tendered to us the right
of first refusal to acquire this Agreement in accordance with subparagraph 11.F,
and, if we do not exercise such right, unless our prior written consent is
obtained, the transfer fee provided for in subparagraph 11.C is paid, and the
transfer conditions described in subparagraph 11.D are satisfied. Any sale
(including installment sale), lease, pledge, management agreement, contract for
deed, option agreement, assignment, bequest, gift or otherwise, or any
arrangement pursuant to which you turn over all or part of the daily operation
of the business to a person or entity who shares in the losses or profits of the

 

- 23 -



--------------------------------------------------------------------------------

business in a manner other than as an employee will be considered a transfer for
purposes of this Agreement. Specifically, but without limiting the generality of
the foregoing, the following events constitute a transfer and you must comply
with the right of first refusal, consent, transfer fee, and other transfer
conditions in this Paragraph 11:

 

1. Any change or any series of changes in the percentage of the franchisee
entity owned, directly or indirectly, by any Principal Owner which results in
any addition or deletion of any person or entity who qualifies as a Principal
Owner;

 

2. Any change in the general partner of a franchisee that is a general, limited
or other partnership entity; or

 

3. For purposes of this subparagraph 11.A, a pledge or seizure of any ownership
interests in you or in any Principal Owner that affects the ownership of 25% or
more of you or any Principal Owner, which we have not approved in advance in
writing.

 

In the event of your insolvency or the filing of any petition by or against you
under any provisions of any bankruptcy or insolvency law, if your legal
representative, successor, receiver or trustee desires to succeed to your
interest in this Agreement or the business conducted hereunder, such person
first must notify us, tender the right of first refusal provided for in
subparagraph 11.F, and if we do not exercise such right, must apply for and
obtain our consent to the transfer, pay the transfer fee provided for in
subparagraph 11.C, and satisfy the transfer conditions described in subparagraph
11.D. In addition, you or the assignee must pay the attorneys’ fees and costs
that we incur in any bankruptcy or insolvency proceeding pertaining to you.

 

You may not place in, on or upon the location of the Restaurant, or in any
communication media or any form of advertising, any information relating to the
sale of the Restaurant or the rights under this Agreement, without our prior
written consent.

 

B. Consent to Transfer. We will not unreasonably withhold our consent to
transfer, provided that all of the conditions described in this Paragraph 11
have been satisfied. Application for our consent to a transfer and tender of the
right of first refusal provided for in subparagraph 11.F must be made by
submission of our form of application for consent to transfer, which must be
accompanied by the documents (including a copy of the proposed purchase or other
transfer agreement) or other required information. The application must indicate
whether you or a Principal Owner proposes to retain a security interest in the
property to be transferred. No security interest may be retained or created,
however, without our prior written consent and except upon conditions acceptable
to us. Any agreement used in connection with a transfer shall be subject to our
prior written approval, which approval will not be withheld unreasonably. You
immediately must notify us of any proposed transfer and must submit promptly to
us the application for consent to transfer. Any attempted transfer by you
without our prior written consent or otherwise not in compliance with the terms
of this Agreement will be void, your interest in this Agreement will be
voluntarily abandoned, and it will provide us with the right to elect either to
deem you in default and terminate this Agreement or to collect from you and the
guarantors a transfer fee equal to two times the transfer fee provided for in
subparagraph 11.C.

 

C. Transfer Fee. You must pay to us a $12,500 transfer fee every time you submit
an application for consent to transfer. The transfer fee must be submitted at
the time you submit the application for consent to transfer. If the transfer is
part of a simultaneous, multiple restaurant

 

- 24 -



--------------------------------------------------------------------------------

transfer, the transfer fee will be modified as follows: the transfer fee for the
first restaurant is $12,500, the transfer fee for the second through tenth
restaurants is $2,500 per restaurant, with no additional transfer fee beyond the
tenth restaurant. If, however, our costs and expenses in reviewing and
processing the transfer, including attorneys’ fees, exceed the applicable
transfer fee, then in addition to the transfer fee you agree to cover those
additional costs and expenses up to $10,000. The transfer fee is nonrefundable
even if, for any reason, the proposed transfer does not occur, in which case the
transfer fee you paid us for the failed transfer will not be applied to any
future attempted transfer.

 

D. Conditions of Transfer. We condition our consent to any proposed transfer,
whether to an individual, a corporation, a partnership or any other entity upon
the following:

 

1. Assignee Requirements. The assignee must meet all of our then-current
requirements for any potential new franchisee at the time of the proposed
transfer.

 

2. Payment of Amounts Owed. All amounts owed by you to us or any of our
affiliates, your suppliers or any landlord for the Restaurant premises and
Authorized Location, or upon which we or any of our affiliates have any
contingent liability must be paid in full.

 

3. Reports. You must have provided all required reports to us in accordance with
subparagraphs 9.G and H.

 

4. Modernization. You must have complied with the provisions of subparagraph
5.E.

 

5. Guarantee. In the case of an installment sale for which we have consented to
you or any Principal Owner retaining a security interest or other financial
interest in this Agreement or the business operated thereunder, you or such
Principal Owner, and the guarantors, are obligated to guarantee the performance
under this Agreement until the final close of the installment sale or the
termination of such interest, as the case may be.

 

6. General Release. You, each Principal Owner and each guarantor must sign a
general release of all claims arising out of or relating to this Agreement, your
Restaurant or the parties’ business relationship, in the form we designate,
releasing us and our affiliates.

 

7. Execution of Then Current Franchise Agreement. The assignee executes our
then-current form of franchise agreement (modified to reflect that the term is
only the remainder of the term under this Agreement and other modifications to
reflect that the agreement relates to a transfer), the terms of which may differ
from this Agreement, including higher fees and modifications to the Designated
Area (although in no event will the revised Designated Area have a residential
population of the lesser of approximately 30,000 to 40,000 or the residential
population that existed as of the Effective Date).

 

8. Training. The assignee must, at your or assignee’s expense, comply with the
training requirements of subparagraph 7.B.

 

9. Financial Reports and Data. We have the right to require you to prepare and
furnish to assignee and/or us such financial reports and other data relating to
the Restaurant and its operations reasonably necessary or appropriate for
assignee and/or us to evaluate the Restaurant and the proposed transfer. You
agree that we have the right to

 

- 25 -



--------------------------------------------------------------------------------

confer with proposed assignees and furnish them with information concerning the
Restaurant and proposed transfer without being held liable to you, except for
intentional misstatements made to an assignee. Any information furnished by us
to proposed assignees is for the sole purpose of permitting the assignees to
evaluate the Restaurant and proposed transfer and must not be construed in any
manner or form whatsoever as earnings claims or claims of success or failure.

 

10. Other Franchise Agreements. You must be in full compliance with all your
obligations under any and all Franchise Agreements and Area Development
Agreements executed between you and us.

 

11. Other Conditions. You must have complied with any other conditions that we
reasonably require from time to time as part of our transfer policies, provided
that such conditions will not be more stringent than any conditions otherwise
imposed on new franchisees signing the then current franchise agreement.

 

E. Death, Disability or Incapacity. If any individual who is a Principal Owner
dies or becomes disabled or incapacitated and the decedent’s or disabled or
incapacitated person’s heir or successor-in-interest wishes to continue as a
Principal Owner, such person or entity must apply for our consent under
subparagraph 11.B, comply with the training requirements of subparagraph 7.B if
the Principal Owner also was the Control Person (unless the heir or
successor-in-interest finds another Principal Owner to qualify as the Control
Person), pay the applicable transfer fee under subparagraph 11.C, and satisfy
the transfer conditions under subparagraph 11.D, as in any other case of a
proposed transfer, all within 180 days of the death or event of disability or
incapacity. During any transition period to an heir or successor-in-interest,
the Restaurant still must be operated in accordance with the terms and
conditions of this Agreement. If the assignee of the decedent or disabled or
incapacitated person is the spouse or child of such person, no transfer fee will
be payable to us and we will not have a right of first refusal as set forth in
subparagraph 11.F.

 

F. Right of First Refusal. If you propose to transfer or assign this Agreement
or your interest herein or in the business, in whole or in part, to any third
party, including, without limitation, any transfer contemplated by subparagraph
11.E or any transfer described in subparagraph 11.A, you first must offer to
sell to us your interest. In the event of a bona fide offer from such third
party, you must obtain from the third-party offeror and deliver to us a
statement in writing, signed by the offeror and by you, of the terms of the
offer. In the event the proposed transfer results from a change in control of
the franchisee or a Principal Owner under subparagraphs 11.A.1 through 11.A.3,
or your insolvency or the filing of any petition by or against you under any
provisions of any bankruptcy or insolvency law, you first must offer to sell to
us your interest in this Agreement and the land, building, equipment, furniture
and fixtures, and any leasehold interest used in the operation of your
Restaurant. Unless otherwise agreed to in writing by us and you, the purchase
price for our purchase of assets in the event of a transfer that occurs by a
change in control or insolvency or bankruptcy filing will be established by a
qualified appraiser selected by the parties and in accordance with the price
determination formula established in subparagraph 14.B in connection with an
asset purchase upon expiration. In addition, unless otherwise agreed to in
writing by us and you, the transaction documents, which we will prepare, will be
those customary for this type of transaction and will include representations
and warranties then customary for this type of transaction. If the parties
cannot agree upon the selection of such an appraiser, a Judge of the United
States District Court for the District in which the Authorized Location is
located will appoint one upon petition of either party.

 

- 26 -



--------------------------------------------------------------------------------

You or your legal representative must deliver to us a statement in writing
incorporating the appraiser’s report and all other information we have
requested. We then have 45 days from our receipt of the statement setting forth
the third-party offer or the appraiser’s report and other requested information
to accept the offer by delivering written notice of acceptance to you. Our
acceptance of any right of first refusal will be on the same price and terms set
forth in the statement delivered to us; provided, however, we have the right to
substitute equivalent cash for any noncash consideration included in the offer.
If we fail to accept the offer within the 45-day period, you will be free for 60
days after such period to effect the disposition described in the statement
delivered to us provided such transfer is in accordance with this Paragraph 11.
You may effect no other sale or assignment of you, this Agreement or the
business without first offering the same to us in accordance with this
subparagraph 11.F.

 

G. Transfer by Us. We have the right to sell or assign, in whole or in part, our
interest in this Agreement.

 

DISPUTE RESOLUTION

 

12. The following provisions apply with respect to dispute resolution:

 

A. Arbitration; Mediation. Except as qualified below, any dispute between you
and us or any of our or your affiliates arising under, out of, in connection
with or in relation to this Agreement, any lease or sublease for the Restaurant
or Authorized Location, the parties’ relationship, or the business must be
submitted to binding arbitration under the authority of the Federal Arbitration
Act and must be arbitrated in accordance with the then-current rules and
procedures and under the auspices of the American Arbitration Association. The
arbitration must take place in Minneapolis, Minnesota, or at such other place as
may be mutually agreeable to the parties. The decision of the arbitrators will
be final and binding on all parties to the dispute; however, the arbitrators may
not under any circumstances: (i) stay the effectiveness of any pending
termination of this Agreement; (ii) assess punitive or exemplary damages; or
(iii) make any award which extends, modifies or suspends any lawful term of this
Agreement or any reasonable standard of business performance that we set. A
judgment may be entered upon the arbitration award by any state or federal court
in Minnesota or the state of the Authorized Location.

 

Before the filing of any arbitration, the parties agree to mediate any dispute
that does not include injunctive relief or specific performance actions covered
under subparagraph 12.B, provided that the party seeking mediation must notify
the other party of its intent to mediate prior to the termination of this
Agreement. Mediation will be conducted by a mediator or mediation program agreed
to by the parties. Persons authorized to settle the dispute must attend any
mediation session. The parties agree to participate in the mediation proceedings
in good faith with the intention of resolving the dispute if at all possible
within 30 days of the notice from the party seeking to initiate the mediation
procedures. If not resolved within 30 days, the parties are free to pursue
arbitration. Mediation is a compromise negotiation for purposes of the federal
and state rules of evidence, and the entire process is confidential.

 

B. Injunctive Relief. Notwithstanding subparagraph 12.A above, you recognize
that the Restaurant is one of a large number of restaurants and stores
identified by the Trademarks and similarly situated and selling to the public
similar products, and the failure on the part of a single franchisee to comply
with the terms of its agreement could cause irreparable damage to us and/or to
some or all of our other franchisees. Therefore, it is mutually agreed that in
the event of a breach or threatened breach of any of the terms of this Agreement
by you, we will forthwith be entitled to an injunction restraining such breach
or to a decree of specific performance, without showing or proving

 

- 27 -



--------------------------------------------------------------------------------

any actual damage, together with recovery of reasonable attorneys’ fees and
other costs incurred in obtaining said equitable relief, until such time as a
final and binding determination is made by the arbitrators. The foregoing
equitable remedies are in addition to, and not in lieu of, all other remedies or
rights that the parties might otherwise have by virtue of any breach of this
Agreement by the other party. Finally, we and our affiliates have the right to
commence a civil action against you or take other appropriate action for the
following reasons: to collect sums of money due to us; to compel your compliance
with trademark standards and requirements to protect the goodwill of the
Trademarks; to compel you to compile and submit required reports to us; or to
permit evaluations or audits authorized by this Agreement.

 

C. Attorneys’ Fees. The prevailing party in any action or proceeding arising
under, out of, in connection with, or in relation to this Agreement, any lease
or sublease for the Restaurant or Authorized Location, or the business will be
entitled to recover its reasonable attorneys’ fees and costs.

 

DEFAULT AND TERMINATION

 

13. The following provisions apply with respect to default and termination:

 

A. Defaults. You are in default if we determine that you or any Principal Owner
or guarantor has breached any of the terms of this Agreement or any other
agreement between you and us or our affiliates, which without limiting the
generality of the foregoing includes making any false report to us,
intentionally understating or underreporting or failure to pay when due any
amounts required to be paid to us or any of our affiliates, conviction of you, a
Principal Owner, or a guarantor of (or pleading no contest to) any misdemeanor
that brings or tends to bring any of the Trademarks into disrepute or impairs or
tends to impair your reputation or the goodwill of any of the Trademarks or the
Restaurant, any felony, filing of tax or other liens that may affect this
Agreement, voluntary or involuntary bankruptcy by or against you or any
Principal Owner or guarantor, insolvency, making an assignment for the benefit
of creditors or any similar voluntary or involuntary arrangement for the
disposition of assets for the benefit of creditors.

 

B. Termination by Us. We have the right to terminate this Agreement in
accordance with the following provisions:

 

1. Termination After Opportunity to Cure. Except as otherwise expressly provided
in this subparagraph 13.B or elsewhere in the Agreement: (i) you will have 30
days from the date of our issuance of a written notice of default to cure any
default under this Agreement, other than a failure to pay amounts due or submit
required reports, in which case you will have 10 days to cure those defaults;
(ii) your failure to cure a default within the 30-day or 10-day period will
provide us with good cause to terminate this Agreement; (iii) the termination
will be accomplished by mailing or delivering to you written notice of
termination that will identify the grounds for the termination; and (iv) the
termination will be effective immediately upon our issuance of the written
notice of termination.

 

2. Immediate Termination With No Opportunity to Cure. In the event any of the
following defaults occurs, you will have no right or opportunity to cure the
default and this Agreement will terminate effective immediately on our issuance
of written notice of termination: any material misrepresentation or omission in
your franchise application, your voluntary abandonment of this Agreement or the
Authorized Location, the loss or revocation of your liquor license or
suspensions totaling 90 days over any 5 year period,

 

- 28 -



--------------------------------------------------------------------------------

the loss of your lease, the failure to timely cure a default under the lease,
the loss of your right of possession or failure to reopen or relocate under
subparagraph 5.D, the closing of the Restaurant by any state or local
authorities for health or public safety reasons, any unauthorized use of the
Confidential Information, insolvency of you, a Principal Owner, the Control
Person or guarantor, you, a Principal Owner, the Control Person or guarantor
making an assignment or entering into any similar arrangement for the benefit of
creditors, any default under this Agreement that materially impairs the goodwill
associated with any of the Trademarks, conviction of you, any Principal Owners,
the Control Person, or guarantors of (or pleading no contest to) any felony
regardless of the nature of the charges, or any misdemeanor that brings or tends
to bring any of the Trademarks into disrepute or impairs or tends to impair your
reputation or the goodwill of the Trademarks or the Restaurant, intentionally
understating or underreporting Gross Sales, Continuing Fees or Advertising Fees
or any understatement or 1.25% variance on a subsequent audit within a 3 year
period under subparagraph 9.H, failure to open the Restaurant by the date set
forth in subparagraph 2.C, failure to execute the lease (including the Lease
Addendum) or the Purchase Agreement for the Restaurant by the date stated
subparagraph 5.A, failure to start substantial construction of the Restaurant by
the date established in subparagraph 5.B, failure to secure financing for the
construction of the Restaurant by the date set forth in subparagraph 5.B,
violation by you of the provisions of subparagraph 15.P, any unauthorized
transfer or assignment in violation of Paragraph 11 or any default by you that
is the second same or similar default within any 12-month consecutive period or
the fourth default of any type within any 24-month consecutive period.

 

3. Immediate Termination After No More than 24 Hours to Cure. In the event that
a default under this Agreement occurs that violates any health safety or
sanitation law or regulation, violates any system standard as to food handling,
cleanliness, health and sanitation, or if the operation of the Restaurant
presents a health or safety hazard to your customers or to the public (for
example, improper cooking or storage procedures used for chicken wings): (i) you
will have no more than 24 hours after we provide written notice of the default
to cure the default; and (ii) if you fail to cure the default within the 24 hour
period, this Agreement will terminate effective immediately on our issuance of
written notice of termination.

 

4. Effect of Other Laws. The provisions of any valid, applicable law or
regulation prescribing permissible grounds, cure rights or minimum periods of
notice for termination of this franchise supersede any provision of this
Agreement that is less favorable to you.

 

C. Termination by You. You may terminate this Agreement as a result of a breach
by us of a material provision of this Agreement provided that: (i) you provide
us with written notice of the breach that identifies the grounds for the breach;
and (ii) we fail to cure the breach within 30 days after our receipt of the
written notice. If we fail to cure the breach, the termination will be effective
60 days after our receipt of your written notice of breach. Your termination of
this Agreement under this Paragraph will not release or modify your Post-Term
obligations under Paragraph 14 of this Agreement.

 

- 29 -



--------------------------------------------------------------------------------

POST-TERM OBLIGATIONS

 

14. Upon the expiration or termination of this Agreement:

 

A. Reversion of Rights; Discontinuation of Trademark Use. All of your rights to
the use of the Trademarks and all other rights and licenses granted herein and
the right and license to conduct business under the Trademarks at the Authorized
Location will revert to us without further act or deed of any party. All of your
right, title and interest in, to and under this Agreement will become our
property. Upon our demand, you must assign to us or our assignee your remaining
interest in any lease then in effect for the Restaurant (although we will not
assume any past due obligations). You must immediately comply with the post-term
noncompete obligations under subparagraph 10.D, cease all use and display of the
Trademarks and of any proprietary material (including the manual and the product
preparation materials) and of all or any portion of point-of-sale materials
furnished or approved by us, assign all right, title and interest in the
telephone numbers for the Restaurant and cancel or assign, at our option, any
assumed name rights or equivalent registrations filed with authorities. You must
pay all sums due to us, our affiliates or designees and all sums you owe to
third parties that have been guaranteed by us or any of our affiliates. You must
immediately return to us, at your expense, all copies of the manuals and product
preparation materials then in your possession or control or previously
disseminated to your employees and continue to comply with the confidentiality
provisions of subparagraph 6.J. You must promptly at your expense and subject to
subparagraph 14.B, remove or obliterate all Restaurant signage, displays or
other materials (electronic or tangible) in your possession at the Authorized
Location or elsewhere that bear any of the Trademarks or names or material
confusingly similar to the Trademarks and so alter the appearance of the
Restaurant as to differentiate the Restaurant unmistakably from duly licensed
restaurants identified by the Trademarks. If, however, you refuse to comply with
the provisions of the preceding sentence within 30 days, we have the right to
enter the Authorized Location and remove all Restaurant signage, displays or
other materials in your possession at the Authorized Location or elsewhere that
bear any of the Trademarks or names or material confusingly similar to the
Trademarks, and you must reimburse us for our costs incurred. Notwithstanding
the foregoing, in the event of expiration or termination of this Agreement, you
will remain liable for your obligations pursuant to this Agreement or any other
agreement between you and us or our affiliates that expressly or by their nature
survive the expiration or termination of this Agreement.

 

B. Purchase Option. We have the right to purchase or designate a third party
that will purchase all or any portion of the assets of your Restaurant that are
owned by you or any of your affiliates including, without limitation, the land,
building, equipment, fixtures, signage, furnishings, supplies, leasehold
improvements, liquor license and inventory of the Restaurant at a price
determined by a qualified appraiser (or qualified appraisers if one party
believes it is better to have a real estate appraiser appraise the value of the
land and building and a business appraiser appraise the Restaurant’s other
assets) selected with the consent of both parties, provided we give you written
notice of our preliminary intent to exercise our purchase rights under this
Paragraph within 30 days after the date of the expiration or termination of this
Agreement. If the parties cannot agree upon the selection of an appraiser(s),
one or both will be appointed by a Judge of the United States District Court for
the District in which the Authorized Location is located upon petition of either
party.

 

In the event the Agreement is terminated (rather than if it expires), the price
determined by the appraiser(s) will be the reasonable fair market value of the
assets based on their continuing use in, as, and for the operation of a BUFFALO
WILD WINGS Restaurant and the appraiser will designate a price for each category
of asset (e.g., land, building, equipment, fixtures, etc.), but shall not
include the value of any goodwill of the business, as the goodwill of the
business is attributable to the Trademarks and the System. In the event that the
Agreement expires (rather than if it is terminated),

 

- 30 -



--------------------------------------------------------------------------------

the price determined by the appraiser(s) will be the reasonable fair market
value of the assets, as stated in the prior sentence, plus the value of any
goodwill of the business, attributable to your operation of the Restaurant. In
the event of expiration, however, the parties agree that you may elect not to
include the land in the appraisal and option to purchase process. In this
instance, you may elect to lease the land to us or our designee for a lease term
of at least 10 years with two 5-year options to renew and for a primary rate
equal to fair market value according to the applicable Building Office
Management Association Guidelines, unless otherwise agreed to by the parties.

 

Within 45 days after our receipt of the appraisal report, we or our designated
purchaser will identify the assets, if any, that we intend to purchase at the
price designated for those assets in the appraisal report. We or our designated
purchaser and you will then proceed to complete and close the purchase of the
identified assets, and to prepare and execute purchase and sale documents
customary for the assets being purchased, in a commercially reasonable time and
manner. We and you will each pay one-half of the appraiser’s fees and expenses.
Our interest in the assets of the Restaurant that are owned by you or your
affiliates will constitute a lien thereon and may not be impaired or terminated
by the sale or other transfer of any of those assets to a third party. Upon our
or our designated purchaser’s exercise of the purchase option and tender of
payment, you agree to sell and deliver, and cause your affiliates to sell and
deliver, the purchased assets to us or our designated purchaser, free and clear
of all encumbrances, and to execute and deliver, and cause your affiliates to
execute and deliver, to us or our designated purchaser a bill of sale therefor
and such other documents as may be commercially reasonable and customary to
effectuate the sale and transfer of the assets being purchased.

 

If we do not exercise our option to purchase under this subparagraph, you may
sell or lease the Restaurant premises to a third party purchaser, provided that
your agreement with the purchaser includes a covenant by the purchaser, which is
expressly enforceable by us as a third party beneficiary, pursuant to which the
purchaser agrees, for a period of 2 years after the expiration or termination of
this Agreement, not to use the premises for the operation of a restaurant
business that has a menu or method of operation similar to that employed by our
company-owned or franchised restaurants.

 

C. Claims. You and your Principal Owners and guarantors may not assert any claim
or cause of action against us or our affiliates relating to this Agreement or
the BUFFALO WILD WINGS business after the shorter period of the applicable
statute of limitations or one year following the effective date of termination
of this Agreement; provided that where the one-year limitation of time is
prohibited or invalid by or under any applicable law, then and in that event no
suit or action may be commenced or maintained unless commenced within the
applicable statute of limitations.

 

GENERAL PROVISIONS

 

15. The parties agree to the following provisions:

 

A. Severability. Should one or more clauses of this Agreement be held void or
unenforceable for any reason by any court of competent jurisdiction, such clause
or clauses will be deemed to be separable in such jurisdiction and the remainder
of this Agreement is valid and in full force and effect and the terms of this
Agreement must be equitably adjusted so as to compensate the appropriate party
for any consideration lost because of the elimination of such clause or clauses.
It is the intent and expectation of each of the parties that each provision of
this Agreement will be honored, carried out and enforced as written.
Consequently, each of the parties agrees that any provision of this Agreement
sought to be enforced in any proceeding must, at the election of the party
seeking enforcement and notwithstanding the availability of an adequate remedy
at law, be enforced by specific performance or any other equitable remedy.

 

- 31 -



--------------------------------------------------------------------------------

B. Waiver/Integration. No waiver by us of any breach by you, nor any delay or
failure by us to enforce any provision of this Agreement, may be deemed to be a
waiver of any other or subsequent breach or be deemed an estoppel to enforce our
rights with respect to that or any other or subsequent breach. Subject to our
rights to modify Appendices and/or standards and as otherwise provided herein,
this Agreement may not be waived, altered or rescinded, in whole or in part,
except by a writing signed by you and us. This Agreement together with the
addenda and appendices hereto and the application form executed by you
requesting us to enter into this Agreement constitute the sole agreement between
the parties with respect to the entire subject matter of this Agreement and
embody all prior agreements and negotiations with respect to the business. You
acknowledge and agree that you have not received any warranty or guarantee,
express or implied, as to the potential volume, profits or success of your
business. There are no representations or warranties of any kind, express or
implied, except as contained herein and in the aforesaid application.

 

C. Notices. Except as otherwise provided in this Agreement, any notice, demand
or communication provided for herein must be in writing and signed by the party
serving the same and either delivered personally or by a reputable overnight
service or deposited in the United States mail, service or postage prepaid, and
if such notice is a notice of default or of termination, by registered or
certified mail, and addressed as follows:

 

1. If intended for us, addressed to General Counsel, Buffalo Wild Wings
International, Inc., 1600 Utica Avenue South, Suite 700, Minneapolis, Minnesota
55416;

 

2. If intended for you, addressed to you at                                 
                                     or at the Authorized Location; or,

 

in either case, as the intended party may change such address by written notice
to the other party. Notices for purposes of this Agreement will be deemed to
have been received if mailed or delivered as provided in this subparagraph.

 

D. Authority. Any modification, consent, approval, authorization or waiver
granted hereunder required to be effective by signature will be valid only if in
writing executed by the Control Person or, if on behalf of us, in writing
executed by our President or one of our authorized Vice Presidents.

 

E. References. If the franchisee is 2 or more individuals, the individuals are
jointly and severally liable, and references to you in this Agreement includes
all of the individuals. Headings and captions contained herein are for
convenience of reference and may not be taken into account in construing or
interpreting this Agreement.

 

F. Guarantee. All Principal Owners of a franchisee that is a corporation,
limited liability company, partnership or other legal entity must execute the
form of undertaking and guarantee at the end of this Agreement. Any person or
entity that at any time after the date of this Agreement becomes a Principal
Owner pursuant to the provisions of Paragraph 11 or otherwise must execute the
form of undertaking and guarantee at the end of this Agreement within 10 days
from the date such person or entity becomes a Principal Owner; provided,
however, that any person or entity who becomes a Principal Owner shall
automatically acquire all the obligations of a Principal Owner under this
Agreement at the time such person or entity becomes a Principal Owner. Before
approving and entering into any transaction that would make any person or entity
a Principal Owner, you must notify such person about the content of this
subparagraph.

 

- 32 -



--------------------------------------------------------------------------------

G. Successors/Assigns. Subject to the terms of Paragraph 11 hereof, this
Agreement is binding upon and inures to the benefit of the administrators,
executors, heirs, successors and assigns of the parties.

 

H. Interpretation of Rights and Obligations. The following provisions apply to
and govern the interpretation of this Agreement, the parties’ rights under this
Agreement, and the relationship between the parties:

 

1. Applicable Law and Waiver. Subject to our rights under federal trademark laws
and the parties’ rights under the Federal Arbitration Act in accordance with
Paragraph 12 of this Agreement, the parties’ rights under this Agreement, and
the relationship between the parties is governed by, and will be interpreted in
accordance with, the laws (statutory and otherwise) of the state in which the
Authorized Location is located. You waive, to the fullest extent permitted by
law, the rights and protections that might be provided through the laws of any
state relating to franchises or business opportunities, other than those of the
state in which the Authorized Location is located.

 

2. Our Rights. Whenever this Agreement provides that we have a certain right,
that right is absolute and the parties intend that our exercise of that right
will not be subject to any limitation or review. We have the right to operate,
administrate, develop, and change the System in any manner that is not
specifically precluded by the provisions of this Agreement, although this right
does not modify the requirements of subparagraph 5.E and other express
limitations set forth in this Agreement.

 

3. Our Reasonable Business Judgment. Whenever we reserve discretion in a
particular area or where we agree to exercise our rights reasonably or in good
faith, we will satisfy our obligations whenever we exercise Reasonable Business
Judgment in making our decision or exercising our rights. Our decisions or
actions will be deemed to be the result of Reasonable Business Judgment, even if
other reasonable or even arguably preferable alternatives are available, if our
decision or action is intended, in whole or significant part, to promote or
benefit the System generally even if the decision or action also promotes our
financial or other individual interest. Examples of items that will promote or
benefit the System include, without limitation, enhancing the value of the
Trademarks, improving customer service and satisfaction, improving product
quality, improving uniformity, enhancing or encouraging modernization and
improving the competitive position of the System.

 

I. Venue. Any cause of action, claim, suit or demand allegedly arising from or
related to the terms of this Agreement or the relationship of the parties that
is not subject to arbitration under Paragraph 12, must be brought in the Federal
District Court for the District of Minnesota or in Hennepin County District
Court, Fourth Judicial District, Minneapolis, Minnesota. Both parties hereto
irrevocably submit themselves to, and consent to, the jurisdiction of said
courts. The provisions of this subparagraph will survive the termination of this
Agreement. You are aware of the business purposes and needs underlying the
language of this subparagraph, and with a complete understanding thereof, agree
to be bound in the manner set forth.

 

J. Jury Waiver. All parties hereby waive any and all rights to a trial by jury
in connection with the enforcement or interpretation by judicial process of any
provision of this

 

- 33 -



--------------------------------------------------------------------------------

Agreement, and in connection with allegations of state or federal statutory
violations, fraud, misrepresentation or similar causes of action or any legal
action initiated for the recovery of damages for breach of this Agreement.

 

K. Waiver of Punitive Damages. You and your affiliates and us and our affiliates
agree to waive, to the fullest extent permitted by law, the right to or claim
for any punitive or exemplary damages against the other and agree that in the
event of any dispute between them, each will be limited to the recovery of
actual damages sustained.

 

L Relationship of the Parties. You and we are independent contractors. Neither
party is the agent, legal representative, partner, subsidiary, joint venturer or
employee of the other. Neither party may obligate the other or represent any
right to do so. This Agreement does not reflect or create a fiduciary
relationship or a relationship of special trust or confidence. Without limiting
the generality of the foregoing, we shall have no liability in connection with
or related to the products or services rendered to you by any third party, even
if we required, approved or consented to the product or service or designated or
approved the supplier.

 

M. Force Majeure. In the event of any failure of performance of this Agreement
according to its terms by any party due to force majeure will not be deemed a
breach of this Agreement. For purposes of this Agreement, “force majeure” shall
mean acts of God, State or governmental action, riots, disturbance, war,
strikes, lockouts, slowdowns, prolonged shortage of energy supplies or any raw
material, epidemics, fire, flood, hurricane, typhoon, earthquake, lightning and
explosion or other similar event or condition, not existing as of the date of
signature of this Agreement, not reasonably foreseeable as of such date and not
reasonably within the control of any party hereto, which prevents in whole or in
material part the performance by one of the parties hereto of its obligations
hereunder.

 

N. Adaptations and Variances. Complete and detailed uniformity under many
varying conditions may not always be possible, practical, or in the best
interest of the System. Accordingly, we have the right to vary the Menu Items
and other standards, specifications, and requirements for any franchised
restaurant or franchisee based upon the customs or circumstances of a particular
franchise or operating agreement, site or location, population density, business
potential, trade area population, existing business practice, competitive
circumstance or any other condition that we deem to be of importance to the
operation of such restaurant or store, franchisee’s business or the System. We
are not required to grant to you a like or other variation as a result of any
variation from standard menus, specifications or requirements granted to any
other franchisee. You acknowledge that you are aware that our other franchisees
operate under a number of different forms of agreement that were entered into at
different times and that, consequently, the obligations and rights of the
parties to other agreements may differ materially in certain instances from your
rights and obligations under this Agreement.

 

O. Notice of Potential Profit. We and/or our affiliates may from time to time
make available to you goods, products and/or services for use in your Restaurant
on the sale of which we and/or our affiliates may make a profit. Further, we
and/or our affiliates may from time to time receive consideration from suppliers
and/or manufacturers in respect to sales of goods, products or services to you
or in consideration of services rendered or rights licensed to such persons. You
agree that we and/or our affiliates are entitled to said profits and/or
consideration.

 

P. Interference with Employment Relations. During the term of this Agreement,
neither we nor you may employ or seek to employ, directly or indirectly, any
person who is at the time or was at any time during the prior 6 months employed
in any type of managerial position by

 

- 34 -



--------------------------------------------------------------------------------

the other party or any of its affiliates, or by any franchisee in the system. In
the event that you violate this provision, we will have the right to terminate
this Agreement without opportunity to cure pursuant to subparagraph 13.B.2. In
addition, any party who violates this provision agrees to pay as fair and
reasonable liquidated damages (but not as a penalty) an amount equal to 2 times
the annual compensation that the person being hired away was receiving at the
time the violating party offers her/him employment. You agree that this amount
is for the damages that the non-violating party will suffer for the loss of the
person hired away by the other party, including the costs of finding, hiring and
training a new employee and for the loss of the services and experience of the
employee hired away, and that it would be difficult to calculate with certainty
the amount of damage that the non-violating party will incur. Notwithstanding
the foregoing, if a court determines that this liquidated damages payment is
unenforceable, then the non-violating party may pursue all other available
remedies, including consequential damages. This subparagraph will not be
violated if (i) at the time we or you employ or seek to employ the person, the
former employer has given its written consent or (ii) we employ or seek to
employ the person in connection with the transfer of the Restaurant to us or any
of our affiliates. The parties acknowledge and agree that any franchisee from
whom an employee was hired by you in violation of this subparagraph shall be a
third-party beneficiary of this provision, but only to the extent they may seek
compensation from you.

 

Q. National Consumer Price Index. We may adjust the maximum modernization amount
(subparagraph 5.E) every five year period, as noted in subparagraph 5.E, in
proportion to the five-year change in the National Consumer Price Index - All
Urban Consumers as reported for each calendar year by the U.S. Department of
Labor (or the successor index or agency thereto) using 2003 as the base year,
and as so adjusted will apply to the maximum modernization expenditure amount,
subsequent to the adjustment date but prior to the next adjustment date.

 

R. Updating Your Franchise Agreement. If at any time during the term of this
Agreement you and us enter into a subsequent franchise agreement (the
“Subsequent Agreement”) granting you the right to operate another BUFFALO WILD
WINGS restaurant and the terms of the Subsequent Agreement are different from
the terms of this Agreement, you will have the right to request that this
Agreement be replaced by a franchise agreement containing terms and conditions
similar to the Subsequent Agreement (the “New Agreement”), but such right shall
be conditioned upon you meeting all the conditions stipulated in subparagraph
4.B of this Agreement, except that you shall pay a fee of only $2,500; provided,
however, that the term under the New Agreement shall be equal to the term left
under this Agreement at the time of the execution of the New Agreement. You must
exercise the rights granted under this subparagraph within 30 days after the
date you execute the Subsequent Agreement.

 

S. Effective Date. We will designate the “Effective Date” of this Agreement in
the space provided on the cover page. If no Effective Date is designated on the
cover page, the Effective Date is the date when we sign this Agreement. However,
as described in subparagraph 5.A, you do not have the right to, and may not,
open and commence operation of a Restaurant at the Authorized Location until we
notify you that you have satisfied all of the pre-opening conditions set forth
in this Agreement.

 

- 35 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Franchise Agreement on the
dates written below.

 

FRANCHISEE: (For an Entity)           FRANCHISEE: (For an Individual)

Date:

--------------------------------------------------------------------------------

         

Date:

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

 

,

 

     

Name:

--------------------------------------------------------------------------------

a  

 

--------------------------------------------------------------------------------

          (Please type or print)     (Please type or print name and type of
entity)                            

Signature:

--------------------------------------------------------------------------------

By:

--------------------------------------------------------------------------------

                      (Signature of person signing on behalf of entity)        
 

Witness:

--------------------------------------------------------------------------------

            (Please type or print)    

--------------------------------------------------------------------------------

(Please type or print name of person signing on behalf of entity)

         

Signature:

--------------------------------------------------------------------------------

Its:

--------------------------------------------------------------------------------

         

Date:

--------------------------------------------------------------------------------

(Please type or print title of person

signing on behalf of entity

         

Name:

--------------------------------------------------------------------------------

            (Please type or print)

Witness:

--------------------------------------------------------------------------------

            (Please type or print)          

Signature:

--------------------------------------------------------------------------------

Signature:

--------------------------------------------------------------------------------

         

Witness:

--------------------------------------------------------------------------------

            (Please type or print)            

Signature:

--------------------------------------------------------------------------------

            US:                 BUFFALO WILD WINGS                
INTERNATIONAL, INC.                

Date:

--------------------------------------------------------------------------------

               

By:

--------------------------------------------------------------------------------

               

Its:

--------------------------------------------------------------------------------

 

- 36 -